Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 1 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 2 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 3 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 4 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 5 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 6 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 7 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 8 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 9 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 10 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 11 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 12 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 13 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 14 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 15 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 16 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 17 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 18 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 19 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 20 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 21 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 22 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 23 of 111




   EXHIBIT 1
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 24 of 111
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 25 of 111




   EXHIBIT 2
11/7/2019           Director4:19-cv-02572-JSW
                   Case      Kraninger's Speech at CFPB Symposium
                                                         Document on Section
                                                                       44-31071Filed
                                                                                of the Dodd-Frank
                                                                                       11/08/19Act |Page
                                                                                                    Consumer
                                                                                                          26Financial
                                                                                                             of 111Protection Bureau




     Director Kraninger's Speech at CFPB Symposium on
     Section 1071 of the Dodd-Frank Act


     Good morning. I am excited to welcome everyone to today’s symposium on Section 1071 of
     the Dodd-Frank Act. I would like to thank all of our panelists for participating today and our
     moderators, Grady and Elena. Through our symposia series we have convened experts in a
     variety of different fields to tackle legal and policy issues facing the Bureau.

     Today, we are focused on Section 1071, which requires financial institutions to collect,
     report, and make public certain information concerning credit applications made by
     women-owned, minority-owned, and small businesses.

     Small businesses, including those owned by women and minorities, are critical engines for
     economic growth. According to the Census Bureau, there are more than 27.6 million small
     businesses in the United States. More than 7.9 million of these businesses are minority-
     owned and over 9.8 million are women-owned.

     Access to financing is a crucial component of the success of these businesses. To contribute
     meaningfully to the U.S. economy, small businesses -- including minority and women
     owned small businesses -- need access to credit to smooth out business cash flows and to
     enable entrepreneurial investments that take advantage of, and sustain, opportunities for
     growth.

     The Bureau understands that the market these businesses turn to for credit is vast and
     complex. Small businesses have many different options when it comes to financing,
     including products and providers. Using publicly available data and informed by
     conversations with market participants, the Bureau estimates the small business financing
     market is roughly $1.4 trillion in size.

     Section 1071 would increase public data about small business lending. Congress wanted
     the Bureau, and the public generally to better understand the landscape for all small
     businesses, and specifically those owned and operated by women and minorities. And the
     law specifically directs the Bureau to develop a rule for the collection, reporting, and
     publication of certain data.

     We know the data collection rule is something that has been on a lot of your minds for
     some time now.

     Early on, in order to help meet our statutory mandate, the Bureau created the Small
     Business Lending Markets office. This office, in close collaboration with other offices across
     the Bureau, has focused on outreach and research to enhance our understanding of small
     business financing. We have heard feedback from various stakeholders and know that there
     is concern with the burden to small entities, possible curtailment of credit, and privacy
     considerations, as well as a general desire for consistency with current business practices.
     The Bureau fully recognizes the sensitivities here and we know that a rule needs to be done
     with great care and consideration in order that the rule not impede the ability of small
     businesses -- including minority and women owned small businesses -- to access the credit
     they need.

     That is why we are seeking your input. Today’s symposium explores how to efficiently collect
     appropriate data without imposing unnecessary or undue costs that could limit access to
     credit from existing market participants or discourage new entrants into the market for small
https://www.consumerfinance.gov/about-us/newsroom/director-kraningers-speech-cfpb-symposium-section-1071/                              1/3
11/7/2019           Director4:19-cv-02572-JSW
                   Case      Kraninger's Speech at CFPB Symposium
                                                         Document on Section
                                                                       44-31071Filed
                                                                                of the Dodd-Frank
                                                                                       11/08/19Act |Page
                                                                                                    Consumer
                                                                                                          27Financial
                                                                                                             of 111Protection Bureau
     business credit. This symposium will provide an opportunity for academics, market
     participants, and policy makers to discuss the hurdles and goals of an effective rule. Among
     the myriad issues around Section 1071, the panels will explore the definition of small
     business, what data points are important to collect, and what information lenders are
     currently using to evaluate credit to small businesses.

     I am looking forward to today’s symposium and the opportunity to hear from experts on
     these issues. Our first panel will focus on the current state of, and future outlook for, the
     small business lending marketplace. Our second panel will include a discussion
     surrounding the implementation of Section 1071. We have a great need to understand
     more about the small business financing market, the products that are offered to small
     businesses, and the financial institutions offering the credit. So thank you so much for your
     participation. I am looking forward to the discussion.

                                                    ###

     The Consumer Financial Protection Bureau is a 21st century agency that helps consumer
     finance markets work by regularly identifying and addressing outdated, unnecessary, or
     unduly burdensome regulations, by making rules more effective, by consistently enforcing
     federal consumer financial law, and by empowering consumers to take more control over
     their economic lives. For more information, visit consumerfinance.gov.




     Topics:




     If you want to republish the article or have questions about the content, please contact the
     press office.

     Go to press resources page




     Subscribe to our email newsletter. We will update you on new newsroom updates.

     Email address

      mail@example.com


       Sign up    See Privacy Act statement




     Subscribe to our RSS feed to get the latest content in your reader.

            Subscribe to RSS




     Contact Us       Newsroom         Careers      Industry Whistleblowers          CFPB Ombudsman
https://www.consumerfinance.gov/about-us/newsroom/director-kraningers-speech-cfpb-symposium-section-1071/                              2/3
11/7/2019             Director4:19-cv-02572-JSW
                     Case      Kraninger's Speech at CFPB Symposium
                                                           Document on Section
                                                                         44-31071Filed
                                                                                  of the Dodd-Frank
                                                                                         11/08/19Act |Page
                                                                                                      Consumer
                                                                                                            28Financial
                                                                                                               of 111Protection Bureau




     FOIA                                         Administrative Adjudication                         USA.gov
     Plain Writing                                Accessibility                                       Office of Inspector General
     Privacy                                      Office of Civil Rights
     Website Privacy Policy & Legal Notices       No FEAR Act Data
     Open Government                              Tribal
     Information Quality Guidelines




            An official website of the United States government




https://www.consumerfinance.gov/about-us/newsroom/director-kraningers-speech-cfpb-symposium-section-1071/                                3/3
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 29 of 111




   EXHIBIT 3
            Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 30 of 111




                 SMALL BUSINESS REVIEW PANEL FOR
            HOME MORTGAGE DISCLOSURE ACT RULEMAKING

                OUTLINE OF PROPOSALS UNDER CONSIDERATION AND
                           ALTERNATIVES CONSIDERED

CONTENTS
I.          Introduction ......................................................................................................................... 3
      A.        Why is the Bureau proposing to change HMDA regulations? ......................................... 3
      B.        What are the goals of the SBREFA process?.................................................................... 4
II.         Current HMDA Requirements and Compliance Process ..................................................... 5
      A.        What are the current requirements of HMDA? ............................................................... 5
      B.        How do small financial institutions currently comply with HMDA? ...............................7
           1.     Data Collection and Reporting/Resubmission Tasks ................................................... 8
           2.     Audits and Exams Tasks ............................................................................................... 9
III.        What Changes to HMDA Is the Bureau Considering? ........................................................10
      A.        Who would be required to collect, report, and disclose information? ...........................10
      B.        What types of loans and applications would be covered? .............................................. 11
      C.        What information would be reported and how would it align with existing systems and
                industry standards? ........................................................................................................12
           1.     Table of Current Data Points and New Data Points Under Consideration ................. 13
           2.     Summary of Data Point Changes Under Consideration .............................................. 15
           3.     Aligning HMDA Data with MISMO/ULDD Standards ............................................... 19
      D.        How would the HMDA data process be modernized? .................................................... 21
           1.     Restructured Geocoding .............................................................................................. 21
           2.     Improved DES............................................................................................................. 22
           3.     Streamlined Submission and Editing ......................................................................... 22
           4.     Integrated Help Sources ............................................................................................. 23
      E.        What other federal rules are closely related to HMDA? ................................................ 23
IV.         Potential Impacts on Small Entities ................................................................................... 24
      A.        Overview ........................................................................................................................ 24
      B.        Internal Review of HMDA Compliance Processes and Costs ........................................ 25
      C.        Types of HMDA Reporters............................................................................................. 26
           1.     Background ................................................................................................................. 26
           2.     “Small Entity” HMDA Reporters ................................................................................ 27
      D.        Compliance Tasks and Baseline Compliance Costs ....................................................... 28


                                                                          1
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 31 of 111



          1.     Compliance Tasks ....................................................................................................... 28
          2.     Baseline Compliance Costs ......................................................................................... 28
     E.        Impacts of the Proposals Under Consideration............................................................. 30
          1.     One-time Costs ........................................................................................................... 30
          2.     Changes in Ongoing Costs ........................................................................................... 31
V.         Cost of Credit Analysis ....................................................................................................... 43
Appendix A:             Additional Background -- Data Points, “Application,” and Privacy ................... 44
     A.        New and Revised Data Points ........................................................................................ 44
          1.     Unique Identifiers ....................................................................................................... 44
          2.     Application Data ......................................................................................................... 49
          3.     Borrower Data.............................................................................................................. 51
          4.     Loan Types .................................................................................................................. 54
          5.     Loan Features ............................................................................................................. 56
          6.     Loan-to-Value Ratio ................................................................................................... 58
          7.     Pricing Data ................................................................................................................ 59
          8.     Property Data .............................................................................................................. 64
     B.        Clarifying Reportable Applications................................................................................ 66
     C.        Protecting Consumer Privacy ........................................................................................ 68
Appendix B:             Legal Authority and Other Relevant Federal Rules ............................................ 70
     A.        Bureau’s HMDA Rulemaking Authority ........................................................................ 70
     B.        Community Reinvestment Act ....................................................................................... 70
     C.        TILA, RESPA (Regulation Z and Regulation X) ............................................................. 71
     D.        ECOA/Regulation B ....................................................................................................... 72
     E.        Regulation AB ................................................................................................................ 73
Appendix C:             Dodd-Frank Amendments .................................................................................. 74
Appendix D:             List of Acronyms ................................................................................................. 79
Appendix E:             Glossary ............................................................................................................... 80




                                                                        2
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 32 of 111




I. Introduction
Congress enacted the Home Mortgage Disclosure Act (HMDA) in 1975 as part of an initiative
both to counter redlining and the effects of disinvestment in urban neighborhoods, and to
encourage reinvestment in the nation’s cities. HMDA requires lenders who meet certain
coverage tests to report detailed information to their federal supervisory agencies about
mortgage applications and loans at the transaction level. The information that financial
institutions (FIs) report generally does not include personal information that directly identifies
individuals, such as name, address, date of birth, or Social Security number. The HMDA data
are made public by both the lenders and the government on a calendar year basis, with some
redactions for consumer privacy.

As originally adopted, HMDA states its purposes as providing the public and public officials with
information to help determine whether financial institutions are serving the housing needs of
the communities in which they are located, and helping public officials target public investment
to attract private investment in communities. Congress significantly revised HMDA in the
1980s. In particular, the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
(FIRREA) expanded HMDA to, among other things, require lenders to report race and ethnicity
information on applicants and borrowers. The FIRREA amendments established HMDA data as
a means to identify possible discriminatory lending patterns and to enforce antidiscrimination
statutes. The Board of Governors of the Federal Reserve System (Board) implemented HMDA
through Regulation C, 1 until the Dodd-Frank Wall Street Reform and Consumer Protection Act
(Dodd-Frank Act) transferred that authority to the Consumer Financial Protection Bureau
(Bureau). 2

Today, HMDA data are the preeminent data source for regulators, researchers, economists,
industry, and advocates studying and analyzing trends in the mortgage market for a variety of
purposes, including general market and economic monitoring, as well as assessing housing
needs, public investment, and possible discrimination. Data users have long called for
expansion of HMDA data to keep pace with the mortgage market’s evolution. In response to the
subprime market’s emergence, the Board amended Regulation C in the mid-2000s to require
lenders to report loan pricing information on loans deemed “higher-priced.” Many continued to
press for HMDA’s improvement, however, particularly during the market’s rapid growth into
nontraditional lending products, and its subsequent collapse in 2008. Congress responded by
enacting changes to HMDA as well as reforms to the mortgage market and the broader financial
system in the Dodd-Frank Act.

A. Why is the Bureau proposing to change HMDA regulations?
The Dodd-Frank Act requires the collection and reporting of several new data points, including
information about borrowers (age and credit score), information about loan features and
pricing, and, as the Bureau determines to be appropriate, unique identifiers for loans,
properties, and loan originators. It also authorizes the Bureau to require FIs to collect and
report “such other information as the Bureau may require.”



1   12 CFR part 1003.

2   See Appendix C.


                                                 3
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 33 of 111



In addition to the changes to HMDA data, a number of other public and private data standards
initiatives have launched in recent years in partial response to the mortgage market and broader
financial crises. These include a significant evolution in private market data reporting practices
toward a single common standard, and rulemakings and other initiatives by the Bureau and
other agencies under the Dodd-Frank Act to improve mortgage market information, ranging
from information provided to consumers, to information provided to secondary market
investors.

In light of the various Dodd-Frank Act requirements and private market data standards
initiatives, the Bureau believes that it is important to begin a broad public dialog about the
HMDA rulemaking at this time and to use implementation of the new HMDA requirements as
an opportunity to comprehensively review the HMDA reporting regime. In particular, the
Bureau seeks to assess whether there are opportunities to improve upon the data collected,
reduce unnecessary burden on financial institutions, and, as appropriate, to modernize and
streamline the manner in which FIs collect and report data. The Bureau plans to propose
revisions to Regulation C to implement the Dodd-Frank Act amendments to HMDA and to
clarify current regulatory requirements. The Bureau also plans to use its discretionary authority
to propose other new requirements that it believes will ensure that HMDA data continue to
serve HMDA’s purposes.

Specifically, the Bureau is considering proposals related to:

      •   Which lenders are required to report HMDA data;
      •   The types of loans and applications that must be reported;
      •   The information required about each loan or application; and
      •   Potential operational improvements in the HMDA compliance system.

B. What are the goals of the SBREFA process?
The consultation process developed in the Small Business Regulatory Enforcement Fairness Act
(SBREFA) 3 provides a mechanism for the Bureau to hear directly from small financial services
providers early in the rulemaking process about new regulatory requirements it is
contemplating. SBREFA directs the Bureau to convene a Small Business Review Panel (Panel)
when it is considering a proposed rule that would have a significant economic impact on a
substantial number of small businesses. The Panel includes representatives from the Bureau,
the Chief Counsel for Advocacy of the Small Business Administration (SBA), and the Office of
Management and Budget’s Office of Information and Regulatory Affairs (OMB). SBREFA
requires the Panel to meet with a selected group of small entity representatives (SERs), which
include representatives from small businesses, not-for-profits, and local governments
(collectively, the small entities) that are likely to be directly affected by the regulation that the
Bureau may issue.

During the Panel outreach meeting, SERs provide the Panel with important feedback on the
potential economic impacts of complying with proposed regulations. They may also provide
feedback on regulatory options under consideration and regulatory alternatives to minimize
these impacts. In addition, the Dodd-Frank Act directs the Bureau to collect the advice and
recommendations of the SERs concerning whether the proposals under consideration might

3   5 U.S.C. 609(b), available at http://www.sba.gov/content/rfa-overview-0.



                                                     4
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 34 of 111



increase the cost of credit for small businesses, not-for-profits, or local governments that
themselves take out loans and on alternatives to minimize any such increase. 4

Within 60 days of convening, the Panel is required to complete a report on the input received
from the SERs during the panel process. The Bureau considers the SERs’ feedback and the
Panel’s report as it prepares the proposed rule. Once the proposed rule is published, the Panel’s
final report will be placed in the public rulemaking record.

The Bureau is convening a Panel to obtain input from the selected SERs on proposals under
consideration to amend Regulation C. The Bureau has prepared this summary of the proposals
under consideration for the SERs in order to provide the necessary background and facilitate the
Panel process. Because the goal of the Panel is to gather feedback and understand how the
regulatory options may impact small entities, this summary focuses primarily on the benefits
and costs of the proposals under consideration for small entities. The Panel process is only the
first public step in the full rulemaking process, however. No financial institution will be
required to comply with the Dodd-Frank Act amendments to HMDA or new regulatory
requirements before a proposed rule is published, public comment is received and reviewed by
the Bureau, a final rule is issued, and the implementation period designated in the final rule
expires. One of the specific questions the Bureau will seek input on during the SBREFA process
is how long small entities would need to implement the proposals under consideration.


II. Current HMDA Requirements and Compliance Process
A. What are the current requirements of HMDA?
The Home Mortgage Disclosure Act and Regulation C (collectively HMDA, as appropriate in
context) require covered financial institutions (FIs) to compile and disclose on a calendar-year
basis data about applications for, originations of, and purchases of certain mortgage loans.

Currently whether a FI is required to compile and report data under HMDA is determined by
coverage tests based on assets, loan volume, geographic location, and, in some cases, whether
the FI makes loans that are federally related. 5 These tests differ based on whether the FI is: (1) a
bank, savings association, or credit union (depository institution or DI); or (2) a for-profit
mortgage-lending institution other than a bank, savings association, or credit union
(nondepository institution or non-DI). 6 The tests are summarized in the following table:




4   Dodd-Frank Act, sec. 1100G, 5 U.S.C. 603(d).

5Generally, a FI makes federally related mortgage loans if: (1) the FI makes a mortgage loan; and
(2) either the FI: (a) is federally insured or regulated, or (b) makes a mortgage loan that was insured,
guaranteed, or supplemented by a Federal agency, or was intended for sale to Fannie Mae or Freddie Mac.

6 12 CFR 1003.2 (definition of financial institution), implementing the HMDA definition of “depository
institution.” HMDA defines the term “depository institutions” to include banks, savings associations,
credit unions and “other lending institutions” which are engaged for profit in the business of mortgage
lending. 12 U.S.C. 2802(3), (5).



                                                    5
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 35 of 111



                          Current HMDA Coverage—Institutions

 Criterion                     DI                                       Non-DI
 Location     •   branch or home office in a           • branch or home office in an MSA
                  Metropolitan Statistical Area        OR
                  (MSA)                                • received applications for, originated, or
                                                          purchased ≥ 5 home purchase loans,
                                                          home improvement loans, or
                                                          refinancings on property in an MSA

    Size     • total assets > annually adjusted        • total assets > $10 million, or
(assets/loan   threshold (currently $43 million)         ≥ 100 home purchase/refinance loans
  volume)    AND                                       AND
             • originated 1 or more home               • ≥ $25 million home purchase/refinance
               purchase or refinance loan                loans or 10% of loan volume
               secured by a first-lien on a 1- to        in home purchase/refinance loans
               4-family dwelling

  Other       •   meets federally related test         •   N/A


Currently, an FI is required to submit data only if the loan would be made for at least one of
three purposes: home purchase, home improvement, or refinancing. Home purchase and
refinancing loans must be reported if they are secured by liens on dwellings, but a loan made for
home improvement purposes must be reported whether or not it is secured by a lien on a
dwelling. Regulation C adds an additional layer of coverage complexity by providing that
financial institutions may (but are not required to) report home equity lines of credit (HELOCs)
that are made in whole or in part for the purposes of home improvement or home purchase.
The categories of transactions that are currently covered by HMDA are summarized in the
following table:


                       Transactions Currently Covered by HMDA

  Loan Purpose                       Dwelling-Secured                     Not Secured by a
                                                                              Dwelling
                           Closed-end                 HELOC
Home purchase                    Y                    Optional                     N
Home
                                 Y                    Optional                     Y
improvement
Refinancing                      Y                         Y                       N
Other/unknown                    N                         N                       N




                                                  6
        Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 36 of 111



Information about each application or loan, and about each applicant or borrower, is reported
on a transaction basis on a HMDA loan/application register (LAR). For each transaction
reported, the FI generally submits data about:

    •   The loan, such as type and amount;
    •   The property, such as type and census-tract location (which requires FIs to obtain
        accurate geographic information by geocoding loans);
    •   The action taken by the FI, such as originating or purchasing the loan, or denying the
        application; and
    •   The applicant(s) or borrower(s), including information on ethnicity, race, sex, and
        income.

Regulation C requires FIs to record a transaction on the LAR within 30 calendar days after the
end of the quarter in which final action is taken on the transaction. FIs must send their LARs to
the Board, which processes the data on behalf of federal agencies, 7 no later than March 1
following the calendar year for which the loan data are compiled. During the submission
process, the FIs and Board check the data for errors and make sure it is edited as appropriate.

FIs must make a modified LAR that has been altered in specific ways to protect privacy interests
of applicants and borrowers (modified LAR) available to the public upon request in electronic or
printed form. Generally, FIs must be prepared to make their modified LARs available no later
than March 31 following the calendar year for which the loan data are compiled.

B. How do small financial institutions currently comply with
   HMDA?
The Bureau reviewed the current HMDA compliance processes of FIs of various sizes during the
development of the proposals under consideration. The Bureau identified four primary tasks
in FIs’ HMDA compliance processes: data collection, reporting and resubmission,
compliance and internal audits, and HMDA-related exams. 8

The way that FIs go about HMDA compliance depends in part on the technology that they use to
originate mortgage loans generally. Some FIs use a largely manual process to originate the
loans and, in turn, a largely manual process to collect and report the data. To the extent that
they rely on computer systems, they generally rely on free geocoding and reporting software
provided by the FFIEC. Other FIs use some type of general software called a Loan Origination
System (LOS) to support the origination of mortgage loans. They then import certain
information from the LOS into a separate HMDA Management Software (HMS) system to
facilitate geocoding and review, processing, and reporting of the information. The following two
example scenarios illustrate different HMDA compliance processes for data collection and
reporting and resubmission for small FIs, depending on their number of HMDA-reportable

7 The Board processes the data on behalf of the Federal Financial Institutions Examination Council
(FFIEC) federal agencies and the U.S. Department of Housing and Urban Development. The FFIEC
federal agencies include the Bureau, Board, Federal Deposit Insurance Corporation (FDIC), National
Credit Union Administration (NCUA), and Office of the Comptroller of the Currency (OCC).

8Additional discussion of these tasks can be found in Section IV (Potential Impacts on Small Entities) of
this Outline of Proposals Under Consideration.



                                                    7
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 37 of 111



transactions and reliance on technology for reporting (low-volume, low-tech FI or higher-
volume, higher-tech FI). 9

   1. Data Collection and Reporting/Resubmission Tasks
      i.   Low-Volume, Low-Tech FI
An example of a FI that does few HMDA-reportable transactions and does not rely on
sophisticated technology for reporting is a FI without LOS and HMS systems that collects and
reports HMDA data using a manual process. The loan officer collects the HMDA data from the
consumer via application forms and then uses the FFIEC website’s geocoding tool to generate
census tract information for each loan. Once all information is gathered, a credit administrator
manually checks the data for completeness and enters the data into a spreadsheet. The FI may
check the data once or more before submitting it. By the March 1 deadline every year, the FI
submits the data using the free HMDA data entry software (DES) available for download on the
FFIEC’s website. The DES runs edit checks and accepts the final submission. The Board
reviews the submission and replies to the FI with a post-submission report. In the report, the
Board may request data updates or modifications. The FI then makes changes and sends the
revised data back to the Board. The FI and Board may engage in this process more than once.

The following provides an example of how a low-volume, low-tech FI might collect and submit
its HMDA data:




9 For purposes of the descriptions of processes in this and the next sections of the Outline of Proposals

Under Consideration (Sections II.B.1.i and ii), a low-volume, low-tech FI is a FI with largely manual
processes and approximately 50 HMDA LAR records (reported loans or applications) per year. A higher-
volume, higher-tech FI is a FI with greater reliance on technology and approximately 1,000 HMDA LAR
records per year. The Bureau understands that larger FIs generally have different processes.


                                                    8
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 38 of 111



     ii.   Higher-Volume, Higher-Tech FI
A higher-volume, higher-tech FI with LOS and HMS systems generally follows a process similar
to that outlined above but enters the data into the LOS upon receipt from the consumer. The
data are then transferred to a vendor HMS that automatically does the geocoding. The HMDA
data may be periodically reviewed throughout the year to ensure completeness and to flag and
correct errors, and personnel may manually check any outliers highlighted by HMS reports. A
final edit check may be run before the HMS submits the final data to the Board via email. The
Board reviews the submission and replies with a post-submission report. In the report, the
Board may request data updates or modifications. The FI then makes changes and sends the
revised data back to the Board. The FI and Board may engage in this process more than once.
The following provides an example of how a higher-volume, higher-tech FI may collect and
submit HMDA data using LOS and HMS systems:




  2. Audits and Exams Tasks
FIs may have a variety of internal compliance/audit programs. These range from informal staff
training and edit checks, to well-defined internal compliance programs that follow established
business procedures and include internal audits of HMDA data to ensure its accuracy. More
sophisticated programs also include internal and external audits that focus on HMDA reporting
accuracy, fair lending audits, and risk assessments.

HMDA-related examinations by regulators are also a factor in FIs’ HMDA compliance processes.
Typically, HMDA data review is part of a larger exam, such as a compliance management system
review or fair lending examination. HMDA data are also used as part of Community
Reinvestment Act (CRA) exams for DIs, and state regulators may also request HMDA data as
part of state exams. Typically, for a federal HMDA-related examination, the FI will receive an
exam request, provide any requested information and documents, answer follow-up questions
during the exam, address any compliance issues identified and, if needed, resubmit corrected
HMDA data.

                                              9
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 39 of 111




III. What Changes to HMDA Is the Bureau Considering?
As discussed above, in addition to implementing the Dodd-Frank Act changes to HMDA
requirements, the Bureau is using this opportunity to review the HMDA reporting regime in its
entirety to determine whether and where there are opportunities to improve upon the data
collected and, as appropriate, to modernize and streamline the manner in which FIs collect and
report data. The Bureau is considering proposals related to:

     •   Which FIs are required to report HMDA data;
     •   The types of loans and applications that must be reported;
     •   The information required about each loan or application; and
     •   Potential operational improvements in the HMDA compliance system.

The Bureau is consulting with other federal agencies on the proposals under consideration,
which are described below in this Section. The possible impacts of the proposals under
consideration are addressed in Section IV of the Outline, and additional background on specific
data points is provided in Appendix A.

A. Who would be required to collect, report, and disclose
   information?
As described above, whether a FI is covered by Regulation C and required to report HMDA data
currently is determined by reference to complicated coverage tests based on assets, loan volume,
geographic location, and whether the FI makes loans that are federally related. Many critics
have pointed to the coverage tests as an area of complexity in need of clarification and
simplification. In June 2010, the Board announced public hearings on potential revisions to
Regulation C. Three of the purposes of the hearings were to provide information that would
assist the Board in its review of Regulation C, to help assess the need for additional data, and to
identify emerging issues in the mortgage market that could warrant additional research. As part
of its 2010 public hearings, the Board identified coverage as one of the topics for discussion. It
requested comment on whether it should require reporting from additional types of institutions,
whether it should exempt certain types of institutions from reporting, and if any other changes
should be made regarding which types of institutions are required to report. 10 The Bureau has
reviewed the comments and testimony presented to the Board during the 2010 hearings as the
Bureau developed its proposals under consideration concerning institutional coverage.

The institutional coverage tests differ depending on whether the FI is a DI or non-DI. The
Bureau is concerned that the value of data from relatively small-volume reporters may not
outweigh the reporting burden. In addition, the burden of reporting only a few loans is not
shared by all FIs. Commenters in the Board’s 2010 hearings have noted that the existing
coverage scheme creates an unlevel playing field for lenders. 11 In some instances, small

10Home Mortgage Disclosure Act, Notice of Hearing, 75 FR 35030 (June 21, 2010). The hearings were
conducted on July 15, 2010, in Atlanta (Atlanta Hearing); August 5, 2010, in San Francisco (San Francisco
Hearing); September 16, 2010, in Chicago (Chicago Hearing); and September 24, 2010, in Washington,
DC (DC Hearing), available at http://www.federalreserve.gov/communitydev/hmda hearings.htm.

 See testimony of Faith Anderson, Atlanta Hearing; testimony of Allison Brown (Federal Trade
11

Commission), DC Hearing; testimony of Keith Ernst, San Francisco Hearing.


                                                   10
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 40 of 111



community banks and credit unions making few—or even one—mortgage loan per year are
subject to HMDA reporting requirements, while non-DIs making substantially more loans may
not be covered at all because the FI is not a bank, savings association, or credit union and makes
less than 100 loans.

To simplify the coverage tests, the Bureau is considering proposing a single, consistent
minimum loan volume threshold for HMDA coverage for both DIs and non-DIs. The Bureau is
considering a threshold of 25 closed-end mortgage loans, but plans to conduct extensive
outreach on whether some other threshold may be more appropriate. Under this approach as
currently envisioned, only FIs that originated 25 or more closed-end home purchase or
refinance loans in a given year (and meet current location and asset-size tests) would be
required to report HMDA data. The Bureau’s preliminary view is that a 25-loan test would
benefit FIs that are not significantly involved in originating dwelling-secured loans. 12 Such a
test could level the playing field between DIs which currently must report if they make only
1 mortgage loan and non-DIs which must report when they make at least 100 loans or have
assets of at least $10 million. The Bureau also seeks input on what types of loans should count
towards the 25-loan threshold, including closed-end home equity loans (HELs) and HELOCs,
which typically are not first-lien products, and reverse mortgages. The Bureau is interested in
feedback on how any such changes would affect both FIs and users of the HMDA data.

Using 2012 data, the 25-loan threshold would eliminate approximately 1,775 DIs (of which
approximately 1,630 are small entities) from HMDA coverage, and would add approximately
450 non-DIs (of which approximately 350 are small entities) to HMDA coverage, as discussed
further in the Impact Analysis in Section IV of this Outline of Proposals Under Consideration.
The reduction in HMDA reporters that are DIs would likely remove the reporting of
approximately 60,000 loans, which is less than 1 percent of the approximately 6.8 million DI
loans reported by DIs that must report HMDA data. Thus, the 25-loan threshold would
continue to allow the collection of data that covers most of the mortgage market and would
provide a more consistent snapshot of DI and non-DI activity.

The Bureau recognizes that FIs who are either about to go over the loan-volume threshold or
about to drop below it would need sufficient time to adjust their business practices, and will seek
input on this aspect of adopting a single uniform threshold across the whole market.

B. What types of loans and applications would be covered?
Mortgage loans, as defined by HMDA, are loans “secured by residential real property” or “home
improvement loan[s].” 13 As described in Section II above, current Regulation C generally
requires FIs to report information regarding loans and applications made for one of three
purposes: home purchase, home improvement, or refinancing. 14 Reporting of home equity lines
of credit (HELOCs) used for these purposes is generally optional. 15

12 The statutory asset threshold and federally related requirements applicable to DIs would be retained.
12 U.S.C. 2808(a), (b).

13   12 U.S.C. 2802(2).

14   12 CFR 1003.2.

15FIs may (but are not required to) report HELOCs made in whole or in part for the purposes of home
improvement or home purchase. 12 CFR 1003.4(c)(3).


                                                    11
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 41 of 111




Under Regulation C’s existing transaction reporting regime, certain loans that are secured by
residential real property need not be reported (e.g., home equity loans with no stated purpose,
HELOCs, certain reverse mortgages). Yet home improvement loans must be reported even if
they are not secured by a dwelling. Moreover, at times FIs may find it difficult to identify the
borrower’s purpose for some loans or resolve reporting questions when loans are for multiple
purposes.

The Bureau is considering proposing an amendment to Regulation C’s transactional coverage
provisions to require institutions to report information concerning all dwelling-secured loans, 16
rather than tying coverage primarily to the purpose of the loan. For FIs that meet the coverage
threshold as would be defined by the rule (discussed above), this proposal would, in effect:

     •   Eliminate reporting of home improvement loans that are not secured by a dwelling;
     •   Capture all HELs;
     •   Capture all HELOCs by eliminating optional reporting; and
     •   Capture all reverse mortgages.

As described in more detail in Appendix A, the proposals under consideration would also
require that HELOCs and reverse mortgages be identified by loan type, to distinguish them in
the data from other categories of loans with different pricing structures and features.

The proposal under consideration would apply the dwelling-secured test for reporting under
HMDA both to applications for loans to be secured by a dwelling and purchases of loans secured
by a dwelling. The Regulation C definition of “application” has been criticized as providing FIs
with too much latitude to decide which contacts with consumers to report as applications.
While the Bureau is currently disinclined to revise the definition of application, the Bureau
encourages feedback and specific suggestions regarding any aspect of the definition that may
benefit from greater clarity (see Appendix A, section B).

The Bureau believes the proposal under consideration to cover dwelling-secured loans could
establish a more streamlined, bright-line approach that may be simpler for FIs to apply than the
current rules that generally rely on a consumer’s stated purpose for the loan. The Bureau also
anticipates this approach would yield more consistent and more useful data.

C. What information would be reported and how would it align
   with existing systems and industry standards?
For each record of an application, originated loan, or purchased loan submitted as part of a FI’s
LAR, HMDA currently includes reporting of approximately 2 dozen separate pieces of
information, or data points. 17 The Dodd-Frank Act amended HMDA to add new data reporting

16The definition of “dwelling” in Regulation C includes any residential structure, whether or not attached
to real property, including mobile and manufactured homes. 12 CFR 1003.2. The Bureau expects that the
scope of this definition would not be changed if this proposal were adopted, so that loans secured by
dwellings would be reported regardless of whether the dwellings are real or personal property (see
Appendix A).

17This Outline of Proposals Under Consideration uses the term “data point.” In general usage, data points
are also commonly called “data elements,” “data fields,” and “variables.”


                                                   12
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 42 of 111



requirements and enhance certain existing data points. As part of this rulemaking, the Bureau
is comprehensively reviewing all current data points in Regulation C, carefully examining each
data point specifically mentioned in the Dodd-Frank Act, and considering proposals to collect
other appropriate data points to fill gaps where additional information could be very useful to
better understand the HMDA data. The dataset under consideration is summarized below in
chart form and includes: improvements and technical revisions to current Regulation C data
requirements; the implementation as required or appropriate of the categories of information
specifically identified in the Dodd-Frank Act; and the addition of other data points that target
existing gaps in the information currently collected and would further the purposes of HMDA
discussed in the Introduction (briefly, to ensure FIs are serving the credit needs of their
communities, encourage private investment, and assist in identifying potential fair lending
problems).

   1. Table of Current Data Points and New Data Points Under
      Consideration
The first part of the following table lists existing reporting requirements for FIs under HMDA
and Regulation C, as well as the new requirements added by the Dodd-Frank Act. In addition,
section 1094 of the Dodd-Frank Act provided the Bureau with the authority to mandate
reporting of “such other information as the Bureau may require.” The second part of the table
lists additional data points that the Bureau is considering adding to Regulation C under this
authority.




                                               13
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 43 of 111




                          Current Regulation C Reporting                 Dodd-Frank Act Additions

Application/Loan      •   Application/loan number                    •   Total points and fees
Information           •   Date of application/loan                   •   Rate spread (for all loans)
                      •   Application/loan type                      •   Prepayment penalty term
                      •   Application/loan purpose                   •   Introductory interest rate term
                      •   Request for preapproval                    •   Nonamortizing features
                          o Result of preapproval request            •   Loan term
                      •   Application/loan amount                    •   Application channel (retail, broker,
                      •   Action taken type                              other)
                      •   Date of action taken                       •   Universal loan ID*
                      •   Type of purchaser of loan                  •   Loan originator ID*
                      •   Rate spread (higher-priced loans)
                      •   HOEPA status
                      •   Lien status
                      •   Reasons for denial (at FI’s option)

Property              •   Property type                              •   Property value
Information           •   Owner occupancy                            •   Parcel ID*
                      •   Property location, by
                          o MSA or Metropolitan Division
                          o State
                          o County, and
                          o Census tract

Applicant/            •   Race                                       •   Age
Borrower              •   Ethnicity                                  •   Credit score
Information           •   Sex
                      •   Gross annual income

 * The Dodd-Frank Act provides for the collection and reporting of a universal loan identifier, a unique loan
   originator identifier, and a parcel identification number “as the Bureau may determine to be appropriate.”




                                                      14
        Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 44 of 111




                                 Additional Data Points Under Consideration**

Application or               •   Automated underwriting systems (AUS) results
Loan Information             •   Making it mandatory, rather than optional, to report the reason an
                                 application was denied
                             •   Qualified Mortgage (QM) status of loan, as determined by the FI
                             •   Combined loan-to-value (CLTV) ratio
                             •   Additional points and fees information, including:
                                 o Total origination charges
                                 o Total discount points
                                 o Borrower’s risk-adjusted, pre-discounted interest rate
                                 o Interest rate received

Property Information         •   Replacing property type with the number of units financed and the
                                 dwelling’s construction method
                             •   Whether multifamily property has an affordable housing deed restriction
                             •   Information concerning manufactured housing:
                                 o Whether the loan is secured by real or personal property
                                 o Whether homeowner rents or owns the property where home is
                                     sited

Borrower or Applicant        •   Debt-to-income ratio
Information

Other information            •   Unique FI entity identification number (to modify or replace the current
                                 Reporter’s identification number)
   **
        In addition to considering these new data points, the Bureau is considering amending certain current data
        points to improve the integrity of the data reported. For example, the Bureau is considering expanding the
        existing loan purpose data point (or otherwise revising Regulation C) to provide for separate reporting of
        cash-out refinance, reverse mortgage, and home equity line of credit (HELOC) transactions.

Appendix A includes additional background on each of the new and revised data points,
including some historical perspective for the data points, their potential importance to the
HMDA dataset, and how the Bureau is approaching each of the data points under consideration.
Section IV of this Outline of Proposals Under Consideration reviews the impacts of these
potential changes to the data points that FIs would be required to report.


   2. Summary of Data Point Changes Under Consideration
There are also other ways to group the HMDA data points in order to understand and discuss
the potential value and interrelatedness of certain information. The new and revised HMDA
data points that the Bureau is considering requiring FIs to collect are grouped by subject matter
area and briefly described in this section of the Outline of Proposals Under Consideration.
Appendix A includes more detailed information about each of the following categories and data
points.



                                                         15
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 45 of 111



Unique Identifiers. The recent housing crisis exposed a number of data gaps, risk
management failures, and shortcomings in operational controls throughout the mortgage
finance system. The Dodd-Frank Act calls for the creation or enhancement of certain unique
identifiers that could further the purposes of HMDA and address some of these data gaps and
control failures through better integration of the fragmented loan data currently available.

Being able to identify, label, and track key characteristics of a mortgage loan across various
systems will facilitate efforts to determine whether FIs are meeting the needs of the
communities they serve, as well as fair lending analysis. For instance, unique identifiers could
make it easier to identify where there are multiple loans secured by the same property,
understand investor risk, track HMDA reporting and compliance by affiliated FIs, and
understand how the loans in a community perform through their lifecycles.

The Bureau is considering the following proposals related to unique identifiers (see
Appendix A), as it is generally directed to do by the Dodd-Frank Act:

       •    Entity Identifier – replacing the current HMDA Respondent/Reporter ID (HMDA RID)
            with an entity identifier that would facilitate identification of the corporate entity and
            its affiliated companies and parent/subsidiary relationships, or expanding and defining
            new requirements for the current HMDA RID.
       •    Loan Identifier – revising the current loan ID requirement to create a unique loan
            identifier to facilitate tracking a loan through its lifecycle across multiple platforms
            (e.g., servicing, foreclosure database). This proposal would necessitate the
            establishment of a unique identifier at the time of application for each loan.
       •    Loan Originator Identifier – requiring reporting of the unique identifier number
            provided under the Nationwide Mortgage Licensing System and Registry (NMLS) for
            the employee who took the application or originated the loan.
       •    Property Identifier – requiring reporting of a unique identifier for each property (such
            as the address or geospatial coordinates) to facilitate identification of properties across
            multiple platforms and, thus, potentially reduce geocoding burden. Currently, FIs
            generally report the census tract, county, state and MSA in which the property is
            located.

Application Data. HMDA data currently includes some data about the consumer’s
application and how it was resolved (see Appendix A). To implement certain Dodd-Frank Act
requirements, the Bureau is considering proposing to require submission of the following
additional data about the mortgage loan application process:

   •       Application Channel – whether the application was submitted through a retail,
           wholesale, or correspondent channel.
   •       Automated Underwriting System Results – the name of the automated underwriting
           system (AUS) used to evaluate the application and the AUS recommendation.
   •       Denial Reasons – the reasons an application was denied. Currently, reporting denial
           reasons is required only for FIs that are supervised by the Office of the Comptroller of
           the Currency and the Federal Deposit Insurance Corporation.

Borrower Data. Data about applicant and borrower characteristics are important for HMDA
purposes (see Appendix A). To fulfill these purposes and implement certain Dodd-Frank Act
requirements, the Bureau is considering proposing to require submission of the following
additional data about applicants and borrowers:


                                                   16
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 46 of 111



   •   Age – the age of applicant(s) and borrower(s).
   •   Credit Score – numerical credit score for applicants and co-applicants used to make the
       credit decision.
   •   Debt-to-Income Ratio – the DTI relied on by the institution in processing the
       application.

Loan Types. Distinguishing different types of loans is important to analyzing HMDA data and
in reviewing loans with similar characteristics. The ability to distinguish loan types may be even
more necessary if the Bureau requires FIs to report all dwelling-secured loans. The Bureau is
considering proposing to require submission of data that would build on existing requirements
to permit more consistent identification of the following loan types (see Appendix A):
    • Cash-Out Refinancing – separately identifying refinancing transactions where the
        borrower takes out equity.
    • HOEPA Status – revising the existing field to specify whether the loan is covered by the
        Home Ownership and Equity Protection Act (HOEPA) because of points and fees, rate,
        or both.
    • Qualified Mortgage Status – identifying whether the FI classified the mortgage as a
        Qualified Mortgage.
    • Home-Equity Line of Credit (HELOC) – requiring an indicator for HELOCs.
    • Reverse Mortgage – requiring an indicator for reverse mortgages.

Loan Features. A common criticism of HMDA prior to the Dodd-Frank Act was that FIs were
not required to report enough detail about loan features to identify risky products. Additional
information about loan features will provide a clearer picture of how FIs are serving their
communities and will facilitate analyzing loans with similar terms (see Appendix A). As
required by the Dodd-Frank Act, the Bureau is considering proposing to require submission of
the following data related to loan features:
    • Loan Term – the maturity term of the loan in months.
    • ARM Introductory Term – the term in months of the initial fixed interest rate period for
        an adjustable rate mortgage.
    • Prepayment Penalty Term – the term in months of any prepayment penalty.
    • Balloon Payments, Interest-Only Payments, and Negative Amortization – indicators for
        the presence of features related to loan amortization.

Loan-to-Value. The loan-to-value ratio (LTV) is an important underwriting and pricing
consideration because it measures the adequacy of the collateral to support the loan (see
Appendix A). The Bureau is considering proposing to require submission of the following data
related to LTV:
    • Property Value – the value of the residential property related to the loan. Reporting
        property value is required under the Dodd-Frank Act and will allow calculation of LTV
        when combined with loan amount (which is currently reported).
    • Combined Loan-to-Value – the ratio of the combined unpaid principal balance of
        multiple loans to the property value, using the amounts relied on by the FI in processing
        the application.




                                                17
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 47 of 111



Pricing. Similar to the information on loan features, the pricing information collected under
Regulation C prior to the Dodd-Frank Act (rate spread for higher-priced mortgage loans 18 and a
HOEPA flag) had been criticized as inadequate to serve HMDA’s purposes. Additional pricing
data will address this inadequacy. The Bureau is considering proposing to require submission of
the following data points related to pricing, several of which are required by the Dodd-Frank Act
(see Appendix A):
    • Rate Spread – the rate spread for all loans, not just those that exceed the threshold for
        higher-priced mortgage loans.
    • Total Points and Fees – total points and fees as defined by Regulation Z. 19
    • Total Origination Charges – total origination charges paid by the borrower to the
        creditor and loan originators at or before closing, as disclosed under Regulation Z.
    • Total Discount Points – total points paid by the borrower to reduce the interest rate, as
        disclosed under Regulation Z.
    • Interest Rate – the borrower’s interest rate after applying discount points.
    • Risk-Adjusted, Pre-Discounted Interest Rate – the rate that would have been available to
        the borrower with zero (or the closest-to-zero) discount or premium.

Property Data. Information about the property related to the loan is key for HMDA’s
purposes. Regulation C currently requires FIs to record the property type to which a loan or
application relates. 20 Appendix A to Regulation C provides three reporting values, or
enumerations, for this information: (1) one- to four-family dwelling (other than manufactured
housing); (2) manufactured housing; and (3) multifamily dwelling. This information, however,
has been criticized as inadequate to understand the underwriting and pricing of manufactured
and multifamily home loans, as distinct from site-built single-family housing. Reporting of
financed unit count and construction method type could facilitate a more robust analysis of
multifamily housing and provide an opportunity to clarify certain aspects of manufactured
housing reporting. In addition, this information is collected by the Fannie Mae and Freddie Mac
(collectively, Government-Sponsored Enterprises or GSEs) under established industry
standards, so replacing the existing reporting requirement with better targeted data reporting
could also streamline reporting by many FIs. Additional detail about the property would
provide greater insight into how FIs are serving the credit needs of their communities and
provide better data for targeting public investments and enforcing fair lending laws in the
manufactured housing market (see Appendix A). The Bureau is considering the following
proposals related to property:
    • Financed Units Count/Construction Method – replacing the existing property type data
        point with a requirement to report data on the number of units financed and
        construction method (such as manufactured or site-built).
    • Manufactured Housing Details – requiring reporting whether a manufactured home
        loan is secured by real property or personal property (a chattel loan), and whether the
        borrower owns or rents the underlying land.


18Generally, higher-priced mortgage loans are defined as loans with annual percentage rates (APRs) that
exceed the average prime offer rate (APOR) for a comparable transaction by at least 1.5 percentage points
for first-lien loans and 3.5 percentage points for subordinate lien loans. APORs are estimated using data
reported by Freddie Mac in its Primary Mortgage Market Survey.

19   Regulation Z, 12 CFR part 1026, implements the Truth-in-Lending Act.

20   12 CFR 1003.4(a)(5).



                                                    18
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 48 of 111



       •   Multifamily Affordable Housing – requiring reporting whether multifamily properties
           have affordable housing deed restrictions.

Privacy Considerations. The new and revised HMDA data points under consideration for
proposal by the Bureau are intended to further the three purposes of HMDA discussed in the
Introduction. The Bureau believes the amended set of data points would provide a much more
detailed picture of the mortgage market in order to serve these three purposes and fill gaps in
information that have been identified as important by Congress, federal agencies, community
groups, and others.

However, while there would be significant benefits to having this additional information about
the mortgage market, the Bureau is committed to balancing the benefits against the costs of
collecting the information that is newly identified or authorized in the Dodd-Frank Act. While
FIs rely on consumer information to underwrite loans and a significant amount of information
regarding real estate and mortgage transactions is already available in public records, the
Bureau is also sensitive to privacy concerns regarding what information FIs collect, submit to
the federal government, and release to the public about their applicants and borrowers, as well
as what information the federal government compiles and subsequently releases. The Bureau’s
ongoing examination of the potential impacts on privacy is reflected in many of the proposals
under consideration outlined in these materials, and the Bureau expects to conduct extensive
additional analysis and outreach about privacy considerations in conjunction with the
rulemaking process.

      3. Aligning HMDA Data with MISMO/ULDD Standards
The Bureau is also considering how the HMDA data submission requirements could be revised
to improve data quality, while also making compliance easier for FIs.

Currently, HMDA data are submitted in the LAR format, consistent with the instructions in
Appendix A to Regulation C. 21 The data points reported on each LAR entry are defined by
Regulation C, its appendices, and the official commentary. 22 FIs might also seek further
information in other materials. 23 FIs must submit the data in automated, machine-readable
format that conforms to the LAR format, except for institutions that report 25 or fewer entries,
which may submit their LAR entries in paper format. 24

FIs maintain electronic records of mortgage loan originations and applications in many forms
and many systems other than those used for HMDA reporting. In many cases, these systems use
different data points, use different data methodologies, or define data points differently than
under Regulation C, with the result that those systems may not be directly compatible with the
HMDA LAR format. These differences often require institutions to use additional software and
modify data in existing systems in order to submit HMDA LAR data in the proper format.


21   12 CFR part 1003, App. A.

22   12 CFR part 1003.

23   E.g., HMDA Getting It Right Guide, FFIEC Data FAQs, available at http://www.ffiec.gov/hmda/.

24   12 CFR part 1003, Supp. I, comment 1003.5(a)-2.



                                                       19
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 49 of 111



The Bureau believes that the burden associated with Regulation C compliance and data
submission can be reduced by aligning the requirements of Regulation C to existing industry
standards for collecting and transmitting data on mortgage loans and applications. The Bureau
believes that promoting consistent data standards for both industry and regulatory use has
benefits for market efficiency, market understanding, and market oversight. 25 Therefore, the
Bureau is considering proposing to use the HMDA rulemaking as an opportunity to align the
HMDA data requirements with the widely used Mortgage Industry Standards Maintenance
Organization (MISMO) data standards for residential mortgages, to which there is free and
open access. 26 The HMDA data points and MISMO data standards would be aligned to the
greatest extent practicable while fulfilling the purposes of HMDA.

The Federal Housing Finance Agency (FHFA) directed the GSEs to develop a Uniform Mortgage
Data Program (UMDP) to enhance the accuracy and quality of mortgage loan data delivered to
each GSE. 27 A key component of the UMDP is the Uniform Loan Delivery Dataset (ULDD),
which leverages MISMO to identify the data points and the data delivery format required in
connection with the delivery of single-family loans to each GSE. 28 As of July 23, 2012, all loans
delivered to the GSEs have been required to meet ULDD requirements. Given that currently
approximately 70% of all loans are eventually sold to the GSEs – and that a large segment of the
market sells at least some of their production to the GSEs directly or indirectly – a significant
portion of the market is already operating in the MISMO data standard universe. 29

In order to develop this proposed alignment with industry standards, the Bureau is analyzing
each data point currently included in Regulation C, each new data point specified in the Dodd-
Frank Act, and each additional data point under consideration by the Bureau to determine
whether analogous data exists in the ULDD data set (first preference) or the larger MISMO data
dictionary (second preference). The Bureau will also need to determine if the MISMO/ULDD
definitions would be adequate to meet the objectives of HMDA and Regulation C.

The Bureau believes that the efficiencies achieved by aligning HMDA data with widely used
industry data standards will grow over time and that adding new data, if any, to HMDA in the
future would be less burdensome. However, the Bureau understands that some small FIs may
not use the ULDD or MISMO data standards because they do not sell loans to the GSEs and

25 The Department of Treasury’s Office of Financial Research has identified the lack of consistent data

standards as a key source of risk during the recent financial crisis, and has noted the benefits of consistent
data standards for both industry and regulators. Office of Financial Research, 2012 Annual Report,
Chapter 5, available at
http://www.treasury.gov/initiatives/wsr/ofr/Documents/OFR Annual Report 071912 Final.pdf.

26   MISMO is a nonprofit mortgage technology standards body: http://www.mismo.org/default.htm.

27 Federal Housing Finance Agency, Fannie Mae and Freddie Mac Launch Joint Effort to Improve Loan

and Appraisal Data Collection (May 24, 2010) , available at
http://www.fhfa.gov/webfiles/15748/Uniform Mortgage Data Program.pdf.

28See Fannie Mae, Uniform Loan Delivery Dataset (ULDD):
https://www.fanniemae.com/singlefamily/uniform-loan-delivery-dataset-uldd ; and
Freddie Mac Uniform Loan Delivery Dataset:
http://www.freddiemac.com/singlefamily/sell/uniform delivery.html.

29   See Inside Mortgage Finance (February 1, 2013).



                                                       20
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 50 of 111



conduct only portfolio lending. The Bureau is interested in learning more about the potential
effect on small FIs of alignment of the HMDA data requirements with MISMO/ULDD data
standards.

Section IV of this Outline of Proposals Under Consideration reviews the impact of possible
alignment of the HMDA data requirements to the MISMO/ULDD data standards.

D. How would the HMDA data process be modernized?
As noted above, the Bureau is using this rulemaking as an opportunity to review, streamline,
and modernize HMDA operations. The Bureau understands that many steps in the HMDA data
collection, submission, and reporting process are burdensome for FIs, especially small FIs, and
believes that the process can be modernized to streamline some of the areas FIs find particularly
difficult. 30 As part of the operations modernization efforts, the Bureau is considering proposals
that would reduce the annual, ongoing operational costs FIs currently incur in collecting and
reporting HMDA data. To that end, the Bureau is consulting with other federal agencies about
how to facilitate the following improvements to the HMDA process, which are likely to benefit
small FIs:
    • Restructuring the geocoding process and possibly shifting some of the burden to the
        government;
    • Creating an improved web-based HMDA Data Entry Software (DES);
    • Streamlining the submission and editing process to make it more efficient; and
    • Expanding and integrating HMDA help sources.

Section IV of this Outline of Proposals Under Consideration reviews the possible impacts of
these potential changes. Some of the changes the Bureau is considering proposing would
require amendments to Regulation C, while others would not. The Bureau considers the process
improvements to be part of its overall HMDA/Regulation C modernization effort and, thus, still
requests information on potential impacts and recommendations.

      1. Restructured Geocoding
Geocoding involves identifying the appropriate census tract, Metropolitan Statistical Area
(MSA) or Metropolitan Division (MD), county, and state for the property associated with the
reported loan. Regulation C currently requires this property location data to be reported on the
LAR for most properties, using certain numerical codes. 31 FIs use a variety of methods for
obtaining the location codes for the LAR records (geocoding), including proprietary systems and
vendor software.

The FFIEC website provides a free geocoding tool for this purpose. 32 However, this tool only
permits the entry of one address at a time and does not allow for “batch” geocoding (entering
multiple addresses and receiving applicable codes for each address with one submission), which

30Recognition of technology improvements may also allow other streamlining changes in other
requirements, such as in how FIs’ disclosure statements are provided to the public.

31   12 CFR 1003.4(a)(9) and App. A.I.C.

32   http://www.ffiec.gov/Geocode/default.aspx.



                                                  21
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 51 of 111



has been identified as a significant burden for some FIs. Further, the tool is not integrated with
the free HMDA DES or with commercially available HMS, requiring the employee who uses the
geocoding tool to manually input the information retrieved into DES for submission. In
addition, for FIs that use a HMS, there discrepancies sometimes exist between the geocode used
by the regulators and the HMS, requiring FIs to spend time reconciling the differences.

Financial institutions have told the Bureau that geocoding is a significant burden. FIs have also
noted problems associated with geocoding difficult addresses, such as those associated with new
subdivisions, or where census tracts may have changed.

The Bureau is considering whether it could shift some of the burden of geocoding from FIs to
the government. For example, Regulation C could require FIs to report property addresses or
latitude/longitude coordinates associated with the reported loans and applications —
information that is not currently reported under HMDA — and geocoding could become an
operation shared with or performed by the government. This effort is related to the Bureau’s
consideration of a new property identifier data point, which was added to HMDA by the Dodd-
Frank Act (see Appendix A).

      2. Improved DES
The FFIEC currently provides free downloadable HMDA DES for submitting HMDA data.
However, the current software has some limitations. A new version of the software is developed
each year, and must be downloaded for each year’s HMDA submission. The software is not
network-capable, and must be installed locally on individual hard drives. As a result, DES
cannot be accessed by multiple users on different computer terminals, meaning that data must
be entered at one location, and cannot be entered at different branch locations or by different
departments. DES also does not currently integrate with vendor HMS.

The Bureau is considering proposing to develop a new DES that accommodates multiple users
and network capability by making the tool web-based, so that it would not require updating by
FIs. This would permit entering data from multiple locations and users, which would make the
process more efficient for FIs. This also would also permit multiple users, and would not
require new DES software to be downloaded when updates are made.

The Bureau is considering proposing to support integration by releasing an application
programming interface (API), which would allow developers to integrate their HMS with
government back-end HMDA systems. This would allow for direct submissions from HMS
systems through the API, and provide a shared, coordinated workspace for entering, submitting,
and validating HMDA data, while supporting customization and innovation by FIs and vendors.

      3. Streamlined Submission and Editing
Currently, the HMDA data submission process involves pre- and post-submission quality,
validity, and syntactical edits from the processor which note potential errors or inconsistencies
in the data. 33 The government HMDA processor generates reports that identify possible
reporting errors or quality edits. The HMDA reporting process for each FI with outstanding
quality edit issues is not complete until all edits have been verified or resolved.

33   See, e.g., 2014 HMDA Edits, FFIEC, available at http://www.ffiec.gov/hmda/pdf/edit2014.pdf.



                                                       22
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 52 of 111




FIs have identified the edits process as time-consuming and inefficient. For example, FIs
receive many predictable edits on specialized loans to which the edit is not relevant. The Bureau
is considering how to make the edits process more efficient by refining the edits to correspond to
the data reported, so that certain edit flags will align more closely with the loan types to which
that edit flag is relevant. This proposal would require that loan types be easily identifiable in
HMDA data. Additional improvements to the edits process that the Bureau is discussing with
other federal agencies include preapproval of edits and integrating edits into the web-based
DES, as well as having the edit process be part of the API so that vendor HMS can perform edit
checks without requiring separate systems.

     4. Integrated Help Sources
The Bureau is reviewing how it might facilitate improvements in the existing HMDA guidance
and HMDA technical help process. Currently, in addition to Regulation C, FIs look to multiple
sources for written guidance, including the “HMDA Getting it Right Guide,” FAQs, a glossary of
terms, and newsletters on the FFIEC website. 34 The Bureau understands that multiple sources
of technical and interpretive guidance are difficult for FIs to work with, and may create
opportunities for inconsistency. The Bureau is considering how to provide more centralized
HMDA guidance.

E. What other federal rules are closely related to HMDA?
The Bureau has identified other federal rules that have potentially overlapping or conflicting
requirements in order to avoid duplication or conflict with Regulation C revisions (see
Appendix B). The Bureau has identified the following statutes and regulations as closely related
to HMDA:

The Community Reinvestment Act (CRA), implemented by Office of Comptroller of the
Currency, Board, and Federal Deposit Insurance Corporation regulations requires some FIs to
collect, maintain, and report certain data about small business, farm, and consumer lending to
ensure they are serving their communities. HMDA data are frequently used in CRA exams as
part of evaluating home mortgage lending under the CRA lending test, and many CRA
definitions and concepts are aligned with HMDA. The Bureau intends to work with CRA
regulatory agencies to ensure HMDA and CRA do not conflict and HMDA data can continue to
be used as part of the CRA compliance process.

The Equal Credit Opportunity Act (ECOA), implemented by the Bureau’s Regulation B
(12 CFR part 1002), prohibits creditors from discriminating in credit transactions and contains
other requirements regarding, for example, notices, valuations, and maintaining certain
information. Regulation B requires creditors to collect race, ethnicity, sex, marital status, and
age of applicants for some home purchase loans and refinancings and maintain that information
for 25 months for purposes of monitoring compliance with antidiscrimination laws. One of
HMDA’s purposes is to provide data that can be used to assist in enforcing antidiscrimination
statutes, which includes ECOA.



34   http://www.ffiec.gov/hmda/.



                                               23
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 53 of 111



The Truth in Lending Act (TILA) and Real Estate Settlement Procedures Act
(RESPA), implemented by the Bureau’s Regulation Z (12 CFR part 1026) and Regulation X
(12 CFR part 1024), cover many aspects of mortgage market transactions, including disclosures
and restrictions on certain types of transactions. The Bureau recently issued a final rule on
Integrated Mortgage Disclosures Under the Real Estate Settlement Procedures Act
(Regulation X) and the Truth in Lending Act (Regulation Z) (RESPA-TILA Integrated
Disclosures rule). 35 The Bureau has considered the definitions, requirements, and purposes of
TILA and RESPA as it has developed these proposals under consideration for the revision of
Regulation C.

Proposed Regulation AB II (17 CFR part 229, subpart 229.1100) from the Securities and
Exchange Commission (SEC) would require private issuers of asset-backed securities, including
mortgage-backed securities, to disclose certain asset-level information. The proposed standard
includes SEC-specific XML standards and data definitions.


IV. Potential Impacts on Small Entities
A. Overview
The CFPB has identified four categories of small entities that may be subject to the proposed
rule for purposes of the Regulatory Flexibility Act (RFA). These are the categories of entities
that may be required to comply with Regulation C’s requirements to collect, report, and disclose
HMDA data to the public. The categories and the SBA small entity thresholds for those
categories are commercial banks, savings associations and credit unions with up to
$500,000,000 in assets; and nondepository institutions engaged in real estate credit and
consumer lending with up to $35,500,000 in annual revenue.

Approximately 6,000 banks, savings associations, and credit unions currently report HMDA
data. Of these, about 4,400 have up to $500,000,000 in assets and are therefore small entities.
Approximately 820 non-DIs currently report HMDA data. The Bureau estimates that
approximately 790 of those non-DIs have annual revenue up to $35,500,000 and are therefore
small entities.

As discussed above, HMDA data are the preeminent source of mortgage loan origination
information for regulators, local governments, industry, researchers, and consumer advocates
studying and analyzing trends in mortgage markets. The data facilitate the statistical analysis of
mortgage lending within communities and to borrowers for a wide range of purposes, including
the analysis of discriminatory lending practices. Further, as with other data collected and
reported by government, few users of HMDA data could collect comparable information on their
own, and the widespread availability of the data ensures that all interested parties can benefit
from it.

The Dodd-Frank Act amended HMDA to require the collection and reporting of several new data
points. The Dodd-Frank Act also authorizes the Bureau to mandate that FIs collect and report
“such other information as the Bureau may require.” The Bureau is considering requiring
reporting of a limited number of additional data points that will ensure that the data continue to
serve HMDA’s purposes. In addition, because the Dodd-Frank Act changes to HMDA will

35   78 FR 79730 (Dec. 31 , 2013).


                                               24
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 54 of 111



require that FIs modify their data collection and reporting practices and systems, the Bureau
seeks to use this opportunity, as appropriate, to modernize and streamline the manner in which
FIs collect and report data and to reduce unnecessary burden on financial institutions.

This section of the Outline of Proposals Under Consideration summarizes both the Bureau’s
preliminary assessments of the potential impacts of the regulatory and operational proposals
under consideration on small entities and the methods used to derive the assessments. The
Bureau believes that this information will make it easier for SERs and others to offer the Bureau
additional data and information regarding potential impacts.

The information in this section may also help provide context for a discussion on how HMDA
compliance and reporting requirements can be improved for small entities, while still achieving
the disclosure and other purposes of the statute. The Bureau encourages contributions of data
and other factual information that will help it to better understand the potential compliance
burdens of small entities and develop a proposed rule that achieves appropriate goals, including
those discussed above in this Outline of Proposals Under Consideration.

B. Internal Review of HMDA Compliance Processes and Costs
In conjunction with the development of these proposals under consideration, the Bureau
reviewed the current HMDA compliance systems and activities of FIs. The review used a cost-
accounting case-study methodology. 36 The review was conducted, in part, through interviews
with 20 FIs of various sizes, 9 vendors, and 15 governmental agency representatives. This
review provided the Bureau with information about current HMDA compliance processes and
costs. The review has also provided the Bureau with tools for analyzing the impacts of the
proposals under consideration discussed in this outline. 37

As an initial matter, the Bureau recognizes that FIs differ in the cost per loan application of
complying with the current requirements of HMDA. The Bureau sought, as part of its review, to
understand the sources of these differences in the current (or “baseline”) compliance costs per
loan application. This review also improved the Bureau’s ability to assess the overall impact of
the proposals under consideration and to consider the impact on small FIs. This analysis is
summarized below.

Second, based on the interviews with FIs, vendors, and governmental agency representatives,
the Bureau classified the operational activities associated with current HMDA data collection
and reporting into discrete compliance “tasks.” The level of detail of the classification is
intended to facilitate the rigorous analysis of impacts of the proposals under consideration
across a wide range of FIs. This analysis is summarized below.



36For a discussion of this methodology in the analysis of the costs of regulatory compliance, see Gregory
Elliehausen, The Cost of Bank Regulation: A Review of the Evidence (Board of Governors of the Federal
Reserve System, Working paper series 171 (1998)).

37 The FIs interviewed were selected to provide variation in key characteristics like institution type (bank,

credit union, independent mortgage bank), regulator, record count, submission mechanism, number of
resubmissions, and other designations like multifamily lender or rural. The selection was not random,
however, so the Bureau interprets the findings cautiously. The Bureau expects to learn more about the
general applicability of these findings through the SBREFA process and additional research.


                                                     25
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 55 of 111



Third, the Bureau sought to identify efficient elements and areas of difficulty in the current
HMDA compliance process. Some FIs noted that HMDA rules have been mostly stable over
time and this has allowed FIs to develop efficient systems and controls to effectively meet
regulatory requirements. However, interviewees also identified certain challenges to
compliance. These difficulties include meeting the FFIEC’s accuracy requirements for
geocoding; delayed or inconsistent responses from HMDA help support systems; and variations
in definitions, interpretations of definitions, and data standards related to HMDA compliance.
Some of the Bureau’s proposals under consideration specifically address these challenges.

C. Types of HMDA Reporters
     1. Background
During interviews with FIs, the Bureau identified seven key aspects or dimensions of compliance
operations that were significant drivers of ongoing compliance costs (see the first column of
Table 1 below). These seven dimensions are: the reporting system used; the degree of system
integration; the degree of system automation; the tools for geocoding, for performing
completeness checks, and for performing edits; and the compliance program.

Further, the Bureau found that a given financial institution would tend to have simpler or more
complex compliance operations across all seven dimensions. That is to say, generally, if a given
financial institution had less system integration, then it would tend to also use less automation,
use simpler tools for geocoding, etc. It was generally not the case that a financial institution
would use less complex approaches on one dimension and more complex approaches on
another. This allowed the Bureau to classify FIs into three broad tiers according to the overall
level of complexity of their compliance operations. 38

Table 1 below summarizes the characteristics of the three tiers of FIs. Tier 1 FIs have the highest
level of complexity in compliance operations, while Tier 2 FIs and Tier 3 FIs have the middle
level or lowest level of complexity in compliance operations, respectively: 39




38The Bureau found that the cost of HMDA compliance (per loan application) depended on the overall
complexity of the compliance operations and LAR size. However, the Bureau also found that the LAR size
was largely correlated with overall complexity, and so the complexity of compliance operations offers a
useful framework for understanding the cost of HMDA compliance.

39The correlation in complexity across the seven dimensions was not perfect. For example, if an
institution was complex in most areas but manually geocoded 10,000 loans, it might be categorized as
Tier 2 rather than Tier 1.


                                                  26
        Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 56 of 111



                                            Table 1:
                                   Types of HMDA Reporters

                          Tier 3 FIs tend to…       Tier 2 FIs tend to…        Tier 1 FIs tend to…

Systems                   Store data in EXCEL       Use LOS and HMS            Use multiple LOS,
                          and use DES                                          central SoR, HMS,
                                                                               DES

Integration               (None)                    Have forward               Have backward and
                                                    integration (LOS to        forward integration
                                                    HMS)

Automation                Type data into DES        Use manual edit            Have high automation
                                                    checks                     (only verifying edits
                                                                               manually)

Geocoding                 Use FFIEC tool            Use batch processing       Use batch processing
                          (manual)                                             with multiple sources

Completeness              Check in DES only         Use LOS, which             Use multiple stages of
checks                                              includes                   checks
                                                    completeness checks

Edits                     Use FFIEC edits only      Use FFIEC and              Use FFIEC and
                                                    customized edits           customized edits run
                                                                               multiple times

Compliance                Have a joint              Have basic internal        Have in-depth
program                   compliance and audit      and external accuracy      accuracy and fair
                          office                    audit                      lending audit

Notes: DES is “Data Entry Software”; LOS is “Loan Origination System”; HMS is “HMDA Management
Software”; SoR is “System of Record”


     2. “Small Entity” HMDA Reporters
As discussed above, the Bureau interviewed 20 FIs as part of its review of current HMDA
compliance systems and tasks. Nine of the 20 FIs interviewed are “small” depository
institutions under the SBA small business size standards effective since July 22, 2013. Of these
nine, the Bureau characterizes five as Tier 3 FIs and four as Tier 2. 40

Through the SBREFA process and additional outside research, the Bureau seeks to obtain data
on the compliance operations and costs of small entities and on the relative numbers of Tier 3
and Tier 2 (and Tier 1, to the extent applicable) small entities. Further, as discussed above, the
Bureau expects that SERs who review their own systems and operations as part of the SBREFA

40Two of the 20 FIs were non-DIs, but the Bureau did not obtain the revenue information that would
determine whether they were small non-DIs under the SBA small business size standards.


                                                  27
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 57 of 111



process would find Table 1 generally useful for organizing this review and identifying the Tier to
which each of their institutions belong.

D. Compliance Tasks and Baseline Compliance Costs
     1. Compliance Tasks
Using information obtained from the review of current HMDA compliance systems and
processes, the Bureau classified the operational activities associated with ongoing HMDA data
collection and reporting into discrete compliance “tasks.” The classification of compliance
activities consists of 18 “component tasks” which can be grouped into 4 “primary tasks:”

        1. Data Collection
              • Transcribing data, resolving reportability questions, and transferring data to
                  HMS
        2. Reporting and Resubmission
              • Geocoding, standard annual edit and internal checks, researching questions,
                  resolving question responses, checking post-submission edits, filing post-
                  submission documents, creating public LAR, distributing public LAR,
                  distributing disclosure report, FI uses vendor HMS software 41
        3. Compliance and Internal Audits
              • Training, internal audits, and external audits
        4. HMDA-related Exams
              • Exam preparation and Exam assistance

These 4 primary tasks and their 18 component tasks are also listed in subsequent tables in this
Section of the Outline of Proposals Under Consideration.

     2. Baseline Compliance Costs
Table 2 lists the primary tasks and component tasks. The table also provides a formula that
indicates how to go about potentially calculating the cost of each component task for a
representative FI in Tier 3 (the calculation for FIs in other Tiers would be similar). This
information can then be used to calculate, for a representative FI in Tier 3, the baseline
compliance costs for each task (or for all tasks) per loan application (or for all loan
applications). 42

In subsequent sections and tables, the Bureau indicates how it expects these baseline
compliance costs would be affected by the various changes in Regulation C that are discussed in
the Outline of Proposals Under Consideration.



41 Whether or not an FI uses vendor HMS software is not a task per se. This item is included separately in

order to distinguish the DES system from other HMS systems that FIs may purchase from vendors.

42“Applications” should be understood to refer to items covered by Regulation C, which includes loans
and non-originated applications plus loans purchased without an application. Certain table headings
below refer to “applications and loans” for clarity.


                                                   28
        Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 58 of 111



                                               Table 2:
                            Compliance Tasks and Baseline Compliance Costs

Primary Task     Component Tasks                              Baseline Compliance Costs at a Tier 3 FI                     Fixed or Variable Cost
             Transcribing             (hourly wage) x (hours spent transcribing data per application)
             data                     x (number of applications)                                                                 Variable
    Data     Resolving                (hourly wage) x (hours spent resovling reportability questions per application)
 Collection reportability questions   x (number of applications with reportability questions)                                    Variable
             Transfer data to         (hourly wage) x (hours spent transferring data to HMS per application)
             HMS                      x (number of applications)                                                                 Variable
             Complete
             geocoding data           (hourly wage) x (hours spent geocoding per application) x (number of applications)         Variable
             Standard annual edit
             and internal check       (hourly wage) x (hours spent on edits and checks)                                           Fixed
             Researching              (hourly wage) x (hours spent researching questions per application)
             questions                 x (number of applications with questions)                                                 Variable
             Resolving                (hourly wage) x (hours resolving question responses per application)
             question responses        x (number of applications with contrary answers to questions)                             Variable
             Checking
  Reporting
             post-submission edits    (hourly wage) x (hours spent checking post-submission edits per application)               Variable
    and
             Filing post-submission
Resubmission
             documents                (hourly wage) x (hours spent filing post-submission documents)                               Fixed
             Creating
             public LAR               (hourly wage) x (hours spent creating public LAR)                                            Fixed
             Distributing             (hourly wage) x (hours spent distributing public LAR)
             public LAR                x (number of public LAR requests)                                                           Fixed
             Distributing             (hourly wage) x (hours spent distributing disclosure report)
             disclosure report         x (number of disclosure report requests)                                                    Fixed
             FI uses vendor HMS
             software                 Interviews indicated Tier 3 FIs use free DES instead of vendor HMS                           Fixed
             Training                 (hourly wage) x (number of loan officers and processors)
                                       x (hours of training received by each)                                                      Fixed
               Internal
   Audits
               audit                  Interviews indicated Tier 3 FIs have no internal audit department                            Fixed
               External
               audit                  Cost based on representative average of information gathered during interviews               Fixed
               Exam
               prep                   (hourly wage) x (hours spent preparing for exam)                                             Fixed
   Exams
               Exam
               assistance             (hourly wage) x (hours spent assisting during exams)                                         Fixed


Table 2 shows that for many component tasks, an hourly wage is one factor in computing the
baseline compliance cost. The analysis below uses the national, average hourly wage for
compliance officers from the Bureau of Labor Statistics. The other factor in computing baseline
compliance costs is time. For example, for resolving reportability questions, the Bureau’s
interviews with FIs indicated that approximately 10 percent of applications have reportability
questions and it takes approximately 1 hour to resolve each question. The number of hours
spent resolving reportability questions is then constructed based on the number of applications
received. As a second example, for geocoding, the Bureau’s interviews indicated that problems
arise for 5 percent of applications and that geocoding takes approximately 0.50 hours for
problem applications and approximately 0.05 hours when no problems arise. Hours spent
geocoding is then constructed based on the number of applications received. As a final example,
for training, the Bureau’s interviews indicated that each loan officer receives approximately
2 hours of training per year and that each Tier 3 FI has approximately 5 loan officers on staff.

To further clarify the nature of the component tasks, Table 2 further identifies each component
task as imposing either a variable cost or a fixed cost type of ongoing cost. Following standard
terminology, variable costs are defined as costs that increase directly with the number of

                                                                       29
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 59 of 111



applications reported. 43 The variable cost component tasks are: transcribing data, resolving
reportability questions, transferring data to HMS, geocoding, researching questions, resolving
question responses, and checking post-submission edits. In contrast, fixed costs are any costs
that are independent of the number of applications reported; they are costs “per financial
institution.” These costs are typically lump-sum payments, often made to outside parties, that
are paid regardless of the number of applications received. The eleven component tasks that are
not variable cost tasks are fixed cost tasks.

E. Impacts of the Proposals Under Consideration
     1. One-time Costs
All of the proposals under consideration would impose some one-time costs on small entity
HMDA reporters. Management, legal, and compliance personnel will likely take time to learn
new reporting requirements and assess legal and compliance risks. FIs that use vendors for
HMDA compliance will incur one-time costs associated with software installation,
troubleshooting, and testing. The Bureau is aware that these activities will take time and that
the costs may be sensitive to the time available for them. FIs that maintain their own reporting
systems will incur one-time costs to develop, prepare, and implement necessary modifications to
those systems. In all cases, FIs will need to update training materials to reflect new
requirements and activities and may have certain one-time costs for providing initial training to
current employees. However, these one-time costs are likely to be relatively small for Tier 2 and
especially Tier 3 small entities. These entities use less complex reporting processes, so tasks are
more manual and new requirements may involve greater use of established processes. As a
result, compliance would likely require straightforward changes in systems and workplace
practices and therefore impose relatively low one-time costs. The Bureau expects to obtain
more information about these one-time costs through this SBREFA process. 44

Changes in HMDA coverage would result in certain FIs no longer reporting or being newly
obligated to report. For example, the Bureau is considering proposing to set a minimum
reporting threshold of 25 home purchase and refinance loans. The minimum reporting
threshold requirement would no longer require reporting by depository institutions (DIs) that
meet the asset threshold and currently report 25 or fewer loans; but it would obligate reporting
by certain non-DIs that currently do not report despite making more than 25 (but fewer
than 100) loans.

Approximately 4,400 DIs are small entities and are currently required to report HMDA data. Of
these, 1,630 would no longer report HMDA data under this proposal under consideration. The

43 Note that variable cost (per loan application) can depend on other factors, including the number of data

points that must be reported.

44The changes to HMDA being considered may also induce some financial institutions to incur one-time
expenses that go beyond direct impacts. For example, some HMDA reporters may decide to incur one-
time expenses in order to move from Tier 3 to Tier 2, as described in Table 1 above, in order to achieve
lower ongoing costs (fixed or variable). These one-time expenses might be incurred for introducing LOS
and HMS that are forward integrated and include batch geocoding, introducing automated and
customized data edits and checks, or adopting some of the other systems and processes of financial
institutions in a higher Tier.



                                                    30
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 60 of 111



results are more tentative for non-DIs that would begin reporting. The Bureau estimates that
approximately 790 non-DIs are small entities and currently report HMDA data, and that
350 small entity non-DIs would begin reporting HMDA data under this proposal under
consideration. 45

For small entities that would no longer be required to report as a result of a proposal under
consideration, the Bureau does not expect any significant one-time cost. Ongoing costs would
cease. Institutions that would be obligated to report for the first time, in contrast, would incur
both the one-time costs of beginning HMDA reporting and the ongoing costs associated with all
18 tasks. The Bureau is currently engaged in outreach regarding the costs of initiating HMDA
reporting and will be studying the issue further.

     2. Changes in Ongoing Costs
This section discusses and illustrates the changes in HMDA compliance activities that are
conducted on an ongoing basis as loans are made by the creditor. The analysis also presents a
preliminary assessment of the associated changes in ongoing costs. The changes in ongoing
costs to small entities from the proposals under consideration are the costs that result from the
changes in the ongoing activities of small entities. 46

In general, the impact of a proposed change on a variable cost task depends on how the
proposed change affects the time to conduct the task, the type of employees who will conduct the
task, and the hourly wage for those employees. The impact of a proposed change on a fixed cost
task depends on whether the task must be performed more intensively (or less intensively) as a
result of the proposal and whether these changes use (or add to) unused capacity or require
additional capacity.

The proposals under consideration that affect ongoing tasks can be assigned to one of five
groups: changes in coverage; changes in data standards or data points; changes in data
collection and submission; changes in help sources; and changes in data disclosures by FIs. It is
useful to note at the outset that most proposals affect only a few of the 18 tasks. Where a
proposal affects multiple tasks, the overall impact of the proposal depends on the net impact of
all affected tasks.

45 The Bureau estimates that 1,630 small DIs report fewer than 25 first-lien residential mortgage loans for
owner-occupied, 1- to 4-family homes. This is currently the most reliable estimate of the number of small
DIs that would no longer report HMDA data under the change in coverage that is under
consideration. Similarly, the Bureau estimates that 350 small non-DIs make 25 or more, but fewer than
100, first-lien residential mortgage loans for owner-occupied, 1- to 4-family homes. This is currently the
most reliable estimate of the number of small non-DIs that would begin reporting HMDA data under the
change in coverage that is under consideration. These estimates are approximations and do not take into
account all of the factors that may produce changes in the number of FIs reporting HMDA data. For
example, certain non-DIs with assets above $10 million that make fewer than 25 loans and currently
report HMDA data would no longer be required to report HMDA data. The Bureau is continuing to refine
its estimates of the effects on HMDA reporting of any such change in coverage.

46 It is important to note that the information presented here comes from a limited number of FIs that

currently report to HMDA. Thus, this information is not necessarily representative for FIs or small entity
FIs overall. Through the SBREFA process and other research, the Bureau hopes to use this information to
elicit information from SERs and others on the quantity and cost of the resources used in HMDA
compliance.


                                                    31
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 61 of 111



The discussion of each group of proposals under consideration includes a table that summarizes
the Bureau’s current understanding of the size and direction of the impact of each proposal.
Specifically, the tables indicate the size and direction of the impact of each proposal on each task
for small entities in Tier 3 and Tier 2. The last row indicates the size and direction of the overall
net impact of a proposal on entities in each tier. The discussion also presents an example of how
to compute the impact of a particular proposal on a particular task and offers general guidance
on how to compute the impact on ongoing costs. The example provided highlights one of the
largest impacts for the specific proposal being discussed.

The discussion focuses on small entities in Tier 3. There are only a few qualitative differences in
impacts across Tier 3 and Tier 2 entities. No proposal would increase the cost of a particular
task for entities in one tier and decrease the cost of the same task for entities in the other tier. If
a proposal affects the way entities in both tiers perform a task, the proposal could result in
different levels of increase or decrease in costs depending on the tier, but there would be no
instances in which the proposal would have the opposite impact on the cost of the task.
However, where a given proposal would produce cost increases and cost decreases for different
tasks, the overall impact may be different for Tier 3 and Tier 2 entities. The Bureau’s
preliminary assessment of impacts indicates that the tiers show the opposite net impact for just
one of the proposals under consideration (see Table 4 below). 47

The summary tables all have the same format. Each row presents one of the 18 specific tasks
that FIs perform in gathering and reporting HMDA data. Each main column presents a
particular proposal under consideration; the two sub-columns under each column separately
present the Bureau’s current assessment of the likely impact on Tier 3 and Tier 2 entities. 48 The
color of each cell and symbols indicate the likely size and direction of the impact of a particular
proposal under consideration on the cost of a particular task, per loan application. Cells are
colored or filled as follows:

     •   Red indicates that the proposal would likely increase the ongoing cost of the task.
         Further:
            o “+” indicates the increase would likely be less than 50 cents per application.

            o   “++” indicates the increase would likely be at least 50 cents but less than $5 per
                application.

            o   “+++” indicates the increase would likely be at least $5 per application.

     •   Green indicates that the proposal would likely decrease the ongoing cost of the task.
         Further:
            o “-” indicates the decrease would likely be less than 50 cents per application.


47The most common difference across tiers occurs when a proposal would affect the way entities in only
one of the tiers performs a task. For example, a proposal may implicate a particular technology used by
the entities in one of the tiers but not the other. In this case, the proposal may have an impact on certain
tasks for entities in one tier but zero impact on the same tasks for entities in the other tier. Even this
difference is relatively uncommon.

48The impact of a proposal is the Bureau’s current understanding of what would likely occur as a result of
the proposal. Potential impacts are projections based on the limited information described above and
should be interpreted cautiously.


                                                     32
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 62 of 111



            o   “--” indicates the decrease would likely be at least 50 cents but less than $5 per
                application.

            o   “---” indicates the decrease would likely be at least $5 per application.

     •   White indicates that the proposal may change the ongoing cost of other tasks, but the
         proposal does not implicate the particular task and therefore cannot change the cost of
         the task.

Finally, the red/green shading and symbols in the last row of each table indicate the likely
overall size and direction of the impact of a proposal under consideration on the ongoing cost
for a reporting institution in the indicated Tier, per application.

Based on the information gathered from approximately 20 FIs of various sizes as described in
Section IV.B above, the Bureau has been able to develop very rough estimates of average costs
per application of HMDA compliance under the existing requirements and for the proposals
under consideration for those institutions as a group. In part because these institutions were
not drawn from a random sample, these estimates cannot be easily generalized to FIs as a whole,
and additional investigation may cause these estimates to increase or decrease. Nevertheless,
these estimates provide some sense of scale particularly when compared to the overall costs of
mortgage origination. Based on the information gathered to date, the Bureau has estimated that
the combined impact of the proposals under consideration would increase the cost of
compliance with HMDA by roughly $25 per application for the Tier 3 institutions and roughly
$5 per application for the Tier 2 institutions. This is compared with an estimated baseline cost
per application under existing HMDA of roughly $45 per application for the Tier 3 institutions
interviewed, and roughly $30 per application for the Tier 2 institutions. Note that these figures
are small compared to the overall cost of originating a mortgage loan. These costs are
approximately $7,000 for smaller independent mortgage banks and $4,400 for smaller DIs. 49




 Mortgage Bankers Association, Mortgage Company Financial and Operational Performance,
49

November 2013, at 21.



                                                 33
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 63 of 111



Changes Under Consideration in Coverage

                                          Table 3:
                           Projected Impact on Ongoing Costs from
                          Changes Under Consideration in Coverage

                                                               Report all dwelling-
                                                               secured applications   Report all dwelling-
                                                                 and loans (adds      secured applications
                                                               HELOCs, closed-end     and loans (excludes
                                                                  HELs, reverse         unsecured home
                                                                   mortgages)         improvement loans)
                                                                Tier 3      Tier 2     Tier 3      Tier 2
                                     Transcribing
                                     data
                                                                 ++           +          -           -
                             Data    Resolving
                          Collection reportability questions
                                                                  +           +          -           -
                                     Transfer data to
                                     HMS
                                                                 ++                      -
                                     Complete
                                     geocoding data
                                                                  +           +          -           -
                                     Standard annual edit
                                     and internal check
                                     Researching
                                     questions
                                                                  +           +          -           -
                                     Resolving
                                     question responses
                                     Checking
                          Reporting
                                     post-submission edits
                             and
                                     Filing post-submission
                        Resubmission
                                     documents
                                     Creating
                                     public LAR
                                     Distributing
                                     public LAR
                                     Distributing
                                     disclosure report
                                     FI uses vendor HMS
                                     software
                                     Training

                                      Internal
                           Audits
                                      audit
                                      External
                                      audit
                                      Exam
                                      prep
                           Exams
                                      Exam
                                      assistance
                                      Estimated Quantitative
                           Overall
                                      Net Impact
                                                                 ++           +         --           -


Table 3 presents the projected impacts on ongoing costs of the proposals under consideration
for changes in coverage. 50



50Proposals that would only exempt or newly obligate reporting by certain financial institutions would
impose only one-time costs and are not presented. Further, the options to maintain certain existing
requirements within each category of proposals are not presented.


                                                               34
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 64 of 111



The columns “Report all dwelling-secured applications…” present the projected impacts of a
particular proposal. One proposal under consideration would change reporting on applications
(and loans, as explained above) to make reporting of HELOCs mandatory, rather than optional;
require reporting of all HELs, not just those to be used for home purchase, refinancing, or home
improvement; and require reporting of all reverse mortgages. This change would have no
impact on many operational tasks, such as standard annual edits/checks, resolving question
responses and creating the public LAR. That result would occur because the proposed change
would not involve those tasks.

Under this proposal under consideration, FIs would incur the additional transcription costs
associated with having to start reporting applications and loans for additional HELOCs, HELs
and reverse mortgages. 51 The red shading indicates that there would likely be an increase in the
ongoing cost of transcribing data and transferring additional data to HMS. All other implicated
tasks would be likely to produce much smaller cost increases. 52

To assess the impact of this proposal on the transcription task, one would need the expected
number of additional HELOC, HEL, and reverse mortgage applications; the number of minutes
it takes to transcribe data for one application; and the hourly wage of the staff member
transcribing the data. For each product, one would multiply these three values together, divide
by 60, and then sum up the results.

Overall, this proposal on reporting of HELOCs, HELs and reverse mortgages would likely
increase costs for five operational tasks and would not mitigate costs for any operational task.
Therefore, the overall impact would likely increase costs as indicated on the last row of the table.




51Note that, in this calculation and others below, both the task-level calculations and the calculation of
overall net impact assume some stability in the task structure and the costs of factors that determine
impact. If a proposal causes a major change in the processes that underlie HMDA compliance, tasks may
be combined or become less relevant and the overall impact from proposals that affect multiple tasks may
change.

52For Tier 2 institutions, there is no impact on the “Transfer data to HMS” task because of existing
integration of HMS.


                                                    35
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 65 of 111



Changes Under Consideration in Data Standards or Data Points

                                    Table 4:
      Projected Impact on Ongoing Costs from Changes Under Consideration
                        in Data Standards or Data Points

                                                                                                  Add additional data
                                                                                                  points beyond DFA -
                                                                            Add DFA-identified   identified data points
                                                                           data points and align and align with MISMO,
                                                    Align current HMDA     with MISMO, MISMO-        MISMO-ULDD,
                                                     data points with      ULDD, definition from definition from other
                                                    MISMO or MISMO-         other regulation, or   regulation, or new
                                                            ULDD              new definition           definition
                                                     Tier 3       Tier 2     Tier 3      Tier 2    Tier 3       Tier 2
                           Transcribing
                           data
                                                      ++                     +++                     ++
                  Data     Resolving
               Collection reportability questions
                           Transfer data to
                           HMS
                                                      ++                     +++                     ++
                           Complete
                           geocoding data
                           Standard annual edit
                           and internal check
                                                      ++          ++         +++         +++         ++         ++
                           Researching
                           questions                  --           -          ++          +           +          +
                           Resolving
                           question responses
                           Checking
                Reporting
                           post-submission edits
                                                                              +           +           +          +
                  and
                           Filing post-submission
              Resubmission
                           documents
                           Creating
                           public LAR
                           Distributing
                           public LAR
                           Distributing
                           disclosure report
                           FI uses vendor HMS
                           software
                           Training
                                                      --          --          +           +           +          +
                           Internal
                 Audits
                           audit
                                                                   +                      +                      +
                           External
                           audit
                                                      ++                     +++                     ++
                           Exam
                           prep
                 Exams
                           Exam
                           assistance
                                                       +           +          ++          +           +          +
                           Estimated Quantitative
                 Overall
                           Net Impact
                                                      ++           -         +++         +++        +++         ++


Table 4 presents the potential impacts 0f revising the current HMDA data points or data
standards (or both). These impacts come from proposals under consideration to: align current
HMDA data points with MISMO or MISMO-ULDD; collect the 13 data points specified in the
Dodd-Frank Act according to a particular standard; and collect 7 other data points (to ensure
that the data continue to serve the purposes of HMDA) according to a particular standard.

As one example of the projected impacts, consider the proposed change to align current HMDA
data points with MISMO or MISMO-ULDD. Notice that this proposed change would have no

                                                                36
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 66 of 111



projected impact on many operational tasks, such as geocoding data, resolving question
responses and creating the public LAR. The proposed change would not involve those tasks so
there would be no impact. The costs of researching questions and the costs of training would
likely be reduced. This is indicated by the green shading. However, the proposal may create
additional costs for transcribing data, transferring data to HMS, edit checks, external audit and
exam assistance. These likely additional costs are due entirely to the fact that aligning current
HMDA data points with MISMO may add three additional data points to HMDA. Multiple
MISMO data points may be required to convey the same information as one current HMDA data
point in some instances.

Since the proposal would likely increase the costs of certain tasks and decrease the costs of other
tasks, the overall impact would likely depend on the relative magnitudes of these effects. The
Bureau’s preliminary assessment of the overall impact is that, for Tier 3 small entities, costs
would likely increase by a small amount. This impact is indicated in red on the last row of the
table. If not for the three additional data points that arise in aligning current HMDA data points
with MISMO, the proposal would likely reduce the costs of all tasks implicated. 53

In contrast, the Bureau finds that for Tier 2 small entities, costs would be likely to decrease. The
reason is that, while the proposal is projected to increase the cost of annual edit and internal
checks as well as exam assistance for both types of small entities, it would increase this cost for
Tier 2 small entities by a lesser amount. As a result, the cost mitigating factors would likely
more than offset the cost increasing factors for Tier 2 small entities. The overall result is
indicated in green on the last row of the table.

The other two proposals would increase the costs of all the tasks they implicate. They also
implicate checking post-submission edits. They therefore would be likely to produce an overall
increase in ongoing compliance costs.

To assess the impact on training costs of the proposed change to align current HMDA data with
MISMO, one would need to know the current, annual HMDA-related training costs and an
estimate of how these training costs would change with a switch to a MISMO reporting
standard. One would expect this proposed change to reduce costs, because more standardized
data point definitions would reduce training costs. Multiplying current training costs by an
estimate of the percentage reduction in costs would yield the impact of the proposal on this task.
As noted above, switching to a MISMO reporting standard would increase the current number of
data points collected by three. The mitigation in training costs would therefore be tempered
slightly by a small increase in training costs associated with the three additional data points that
would need to be added.

As a further illustration, consider the proposed change under consideration to require FIs to
report data for all DFA-identified data points. Notice that this change would have no projected
impact on many operational tasks, such as resolving reportability questions, geocoding, and
creating the public LAR. That result would occur because the proposed change would not

53 The analysis presents the impact of aligning current HMDA data points with MISMO in order to clarify
the cost mitigating effects that this change would have. These effects are present, but are not as
transparent, in proposals that would also add DFA-identified data points or additional data points. The
finding that costs overall may increase depends on the assumptions made to quantify the impacts of all of
the implicated tasks. Further, this finding assumes that all other HMDA reporting requirements remain
unchanged. This might not be true if aligning current HMDA data points with MISMO were the only
proposal under consideration.


                                                   37
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 67 of 111



involve those tasks. External audit costs for Tier 3 entities, on the other hand, would likely
increase as indicated by the red shading.

To assess the impact of this proposed change on external audit costs, one might first estimate
the percentage increase in total external audit costs from adding an additional data point. One
would then multiply this number by the number of additional data points to determine the
percentage increase in external audit costs. One might then multiply this product by current
external audit costs to determine the dollar amount by which external audit costs would
increase. The expected change in audit costs may differ across the four possible types of new
data points being considered (MISMO, MISMO-ULDD, a current regulation, and a completely
new variable), and across the specific data points being added. 54

Overall, for Tier 3 FIs, this proposal would likely increase costs for eight operational tasks and
would not mitigate costs for any operational task. Therefore, the overall impact would likely be
an increase in costs as indicated on the last row of the table.




54Alternatively, one might first estimate the percentage increase in external audit costs per data point
from adding an additional data point and modify the calculations accordingly.


                                                    38
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 68 of 111



Changes Under Consideration in Data Collection and Submission

                                            Table 5:
             Projected Impact on Ongoing Costs from Changes Under Consideration
                               to Data Collection and Submission

                                                                                                                                    Post-submission report
                                        Processor conducts or                      Edits tailored to loan   Pre-approval of most      part of web-based
                                        facilitates geocoding    Web-based DES              type                     edits               program/API
                                          Tier 3       Tier 2   Tier 3    Tier 2    Tier 3        Tier 2      Tier 3       Tier 2     Tier 3      Tier 2
             Transcribing
             data
     Data    Resolving
  Collection reportability questions
             Transfer data to
             HMS
             Complete
             geocoding data                --          --
             Standard annual edit
             and internal check                                   -                   --           --          --          --
             Researching
             questions
             Resolving
             question responses
             Checking
  Reporting
             post-submission edits                                                     -            -          --           -           -           -
     and
             Filing post-submission
Resubmission
             documents
                                                                                                                                        +
             Creating
             public LAR
             Distributing
             public LAR
             Distributing
             disclosure report
             FI uses vendor HMS
             software
             Training

               Internal
   Audits
               audit
               External
               audit
               Exam
               prep
   Exams
               Exam
               assistance
               Estimated Quantitative
   Overall
               Net Impact                  --          --         -                   --           --          --          --           -           -

Table 5 presents the projected impacts 0f proposed changes under consideration in data
collection and submission.

As one example of projected impacts, consider the proposal under consideration to allow pre-
approval of most edits. Notice that this proposed change would have no projected impact on
many operational tasks, such as transcribing data, transferring data to HMS and geocoding. The
proposed change would not involve those tasks so there would be no impact. Standard annual
checking and editing costs, on the other hand, likely would be reduced as indicated by the green
shading.

To assess the projected impact of this proposed change on the costs of standard annual checking
and editing, one would need hours spent checking data annually, an estimate of the change in

                                                                         39
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 69 of 111



checking time due to the proposed change, and the hourly wage of the staff member conducting
the checks. One could calculate the impact of this proposed change on checking and editing
costs by multiplying together these three values. One would expect this to reduce costs, because
FIs would have to spend less time checking data edits that have been pre-approved.

Overall, this proposal would likely mitigate costs for two operational tasks and would not be
likely to increase costs for any operational task. Therefore, the overall impact would be to
mitigate costs as indicated on the last row of the table.

Changes Under Consideration in Help Sources

                                            Table 6:
                             Projected Impact on Ongoing Costs from
                           Changes Under Consideration in Help Sources

                                                     Single POC for all three                         Multiple access points
                                                       sources (processor,      Periodic integrated    (email, phone, web-
                                                     rule-maker, regulator)      written guidance              chat)
                                                        Tier 3      Tier 2       Tier 3      Tier 2     Tier 3       Tier 2
                           Transcribing
                           data
                   Data    Resolving
                Collection reportability questions                                 -           -          -           -
                           Transfer data to
                           HMS
                           Complete
                           geocoding data
                           Standard annual edit
                           and internal check
                           Researching
                           questions                                               -           -          -           -
                           Resolving
                           question responses            --           -
                           Checking
                Reporting
                           post-submission edits
                   and
                           Filing post-submission
              Resubmission
                           documents
                           Creating
                           public LAR
                           Distributing
                           public LAR
                           Distributing
                           disclosure report
                           FI uses vendor HMS
                           software
                           Training

                            Internal
                 Audits
                            audit
                            External
                            audit
                            Exam
                            prep
                 Exams
                            Exam
                            assistance
                            Estimated Quantitative
                 Overall
                            Net Impact                   --           -            -           -          -           -

Table 6 presents the projected impacts 0f changes under consideration in help sources.



                                                                  40
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 70 of 111



As one example of the projected impacts, consider the proposal under consideration to create a
single POC for all three help sources (processor, rule-maker and regulators). Notice that this
change would have no projected impact on many operational tasks, such as transcribing data,
transferring data to HMS and geocoding. That result would occur because the proposed change
would not involve those tasks. Resolving question responses, on the other hand, would be
reduced as indicated by the green shading.

To assess the impact of this proposed change on the costs of resolving question responses, one
would need hours spent aligning information from different help sources and the hourly wage of
the staff member involved. One could calculate the impact of this proposed change on costs of
resolving question responses by multiplying together these two values. One would expect this
proposed change to reduce costs, because FIs would be less likely to receive responses that
required alignment.

Overall, this proposal would likely mitigate costs for one operational task and would not
increase costs for any operational task. Therefore, the overall impact would likely be to mitigate
costs as indicated on the last row of the table.




                                                41
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 71 of 111



Changes Under Consideration in Data Disclosure by FIs

                                     Table 7:
                      Projected Impact on Ongoing Costs from
                Changes Under Consideration in Data Disclosures by FIs

                                                                       Disclosure report
                                                                     provided by website
                                                                              link
                                                                      Tier 3       Tier 2
                                           Transcribing
                                           data
                                   Data    Resolving
                                Collection reportability questions
                                           Transfer data to
                                           HMS
                                           Complete
                                           geocoding data
                                           Standard annual edit
                                           and internal check
                                           Researching
                                           questions
                                           Resolving
                                           question responses
                                           Checking
                                Reporting
                                           post-submission edits
                                   and
                                           Filing post-submission
                              Resubmission
                                           documents
                                           Creating
                                           public LAR
                                           Distributing
                                           public LAR
                                           Distributing
                                           disclosure report                        -
                                           FI uses vendor HMS
                                           software
                                           Training

                                            Internal
                                 Audits
                                            audit
                                            External
                                            audit
                                            Exam
                                            prep
                                 Exams
                                            Exam
                                            assistance
                                            Estimated Quantitative
                                 Overall
                                            Net Impact                              -

Table 7 presents the projected impacts 0f proposals under consideration to change data
disclosures by FIs. The Bureau’s current understanding is that Tier 3 entities normally do not
receive requests for disclosure reports from the public. Thus, this proposal is not expected to
have any impact on these FIs and all of the cells in the Tier 3 column are white. In contrast,
Tier 2 entities do receive some such requests. The proposal under consideration is expected to
mitigate costs associated with those tasks for Tier 2 entities as indicated on the last row of the
table.




                                                          42
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 72 of 111




V. Cost of Credit Analysis
The Bureau recognizes that HMDA reporters may incur one-time costs and increases in ongoing
costs due to the proposals under consideration. However, the Bureau currently does not believe
that these proposals will increase the cost of credit to small entities. The reasons are two-fold:
the impact on the cost of a mortgage loan in general is likely to be small, and the Bureau does
not currently believe that many small entities rely on consumer mortgage loans as a source of
credit.

Regarding one-time costs (and also ongoing costs that do not increase with the number of
loans), these are not likely to be passed through to borrowers as long as lenders are pricing their
loans to maximize profits prior to incurring these one-time costs. One-time costs do not change
the incremental profitability of any loan, so raising prices could only deter the origination of
profitable loans. This is a standard principle of microeconomics.

   •   The Bureau is aware of anecdotal evidence that lenders may not be maximizing profits
       prior to incurring these one-time costs, in which case some portion of these costs may be
       passed through to borrowers. The Bureau expects to learn more about this through the
       SBREFA process.
   •   Further, it is theoretically possible that some lenders may exit the mortgage market
       solely due to these proposals and the remaining lenders may acquire some market
       power. The Bureau is not aware of evidence supporting this and currently does not
       believe it will occur.

Regarding variable costs, while these may be passed through to borrowers, the Bureau’s
preliminary assessment of potential impacts suggests that these are likely to be small. As
discussed above, the combined impact of the proposals under consideration would likely
increase the cost of compliance with HMDA by $25 per application for a Tier 3 FI and $5 per
application for a Tier 2 FI. This expense will be amortized over the life of the loan and
represents a negligible increase in the cost of a mortgage loan.

Finally, while the Bureau is aware that some small entities may rely on consumer mortgage
loans as source of credit, the Bureau does not believe that this is common. According to the
2010 Survey of Consumer Finance, 15-20 percent of respondents used credit (such as credit
cards, personal loans or business loans) to fund start-up or operational costs of a small business.
However, the survey does not provide information on to what extent these loans involve
HELOCs or closed-end HELs. Therefore, the Bureau estimates that no more than 15-20 percent
of small entities would experience the estimated costs noted above.




                                                43
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 73 of 111




Appendix A: Additional Background -- Data Points,
                           “Application,” and Privacy
This appendix provides a more in-depth description of the data point proposals the Bureau is
considering, discussed briefly above in Sections III and IV, as well as information on some of the
alternatives considered, the definition of “application,” and privacy considerations. The Bureau
invites information and feedback on all of these topics.

A. New and Revised Data Points
As part of the HMDA rulemaking, the Bureau is comprehensively reviewing all current data
points in Regulation C, carefully examining each Dodd-Frank Act required data point, and
proposing additional data points, as necessary, to fulfill HMDA’s purposes. A table of the data
points is included in Section III of this Outline of Proposals Under Consideration.

   1. Unique Identifiers
The Dodd-Frank Act specified several new data points (as the Bureau may determine to be
appropriate) related to unique identifiers for persons, properties, and transactions. The Bureau
is considering the Dodd-Frank Act data points and other requirements relating to unique
identifiers for entities and certain individuals involved in a mortgage transaction.

The recent housing crisis exposed a number of data gaps, risk management failures, and
shortcomings in operational controls throughout the mortgage finance system. Identifiers (or
IDs) are key infrastructure in the creation and collection of any data, and are critical to correctly
identifying, combining, integrating, and validating records and data fields across various
collections and systems. Certain identifiers would facilitate life-of-loan tracking of an
application or loan origination.

At the same time, privacy considerations are likely to be a factor in the adoption of any
requirement to provide unique identifiers that data users might be able to associate with a
particular applicant or borrower. The Bureau believes it is important to solicit information that
will help it determine how to appropriately address privacy considerations.

The Bureau analyzed potential unique identifiers using an industry standard framework for
what defines a robust ID, including: persistence, uniqueness, extensibility, reliability and
coverage. With this framework, the Bureau has assessed a number of options for each category
of unique identifier. The Bureau plans to consider these qualities when determining which, if
any, proposal for each unique identifier to implement in Regulation C. The Bureau is seeking
input from SERs on how the proposals under consideration mentioned below meet these
qualities or others that the SERs believe are relevant. The Bureau is also seeking input from
SERs on privacy implications of FIs’ collection, reporting, and disclosure of unique identifiers
and, where applicable, how the Bureau might mitigate such risks.

      i.   Entity Identifier
The lack of a sufficiently comprehensive identification system for FIs that are parties in
mortgage transactions can result in the same FI being identified by different names or codes. As
a result, FIs, regulators, and data users may find data aggregation, validation, and analysis

                                                 44
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 74 of 111



difficult. Unique entity identifiers may facilitate information sharing within FIs, among
regulators, and across geographical locations. 55

Currently under Regulation C, each FI submits its HMDA LAR using a HMDA Respondent/
Reporter ID (HMDA RID), consisting of a combination of the entity ID specified by the FI’s
prudential regulator — with zeros added to become 10 digits — and the code of the regulating
agency. The HMDA RID is listed on all the FI’s HMDA data files and is searchable on the FFIEC
and Bureau websites.

The Bureau is considering proposing changes to Regulation C’s entity identifier requirement
that it believes would improve the ability to identify a legal entity that is a party to a transaction
and link it to its corporate organization, including affiliates, subsidiaries, and parent companies.
These changes may help data users in achieving HMDA’s objectives of identifying whether FIs
are serving the housing needs of their communities, as well as identifying possible
discriminatory lending patterns. These changes may also enable regulators to more easily
identify each party to a transaction quickly and accurately, and may assist in identifying market
activity and risks by related companies.

Under the current system, many subsidiaries of large FIs use independent HMDA RIDs, and
there is no mechanism to link the related companies. The Bureau is considering the following
two proposals to require a universal entity identifier that would more easily allow identification
of affiliated companies and parent-subsidiary relationships.

     •   The Bureau is considering proposing requiring FIs to obtain and report a Legal Entity
         Identifier (LEI), which is an identifier that would comply with a global standard
         mandated by the G-20 56 that is currently under development by the Department of the
         Treasury’s Office of Financial Research. This identifier would be a unique code assigned
         to a financial institution that would be linked to reference data about the company,
         including its name, address, corporate structure and affiliations. Support for the LEI is
         widespread, 57 and, although work is still progressing on the standard, some companies
         participating in the effort have been issued identifiers. There also is likely to be a cost for
         participation, although the cost is expected to decrease as the LEI program gains
         traction.

     •   The Bureau is also considering proposing requiring all FIs to obtain and report RSSD ID
         numbers, which are assigned and managed by the Board and already used by a
         significant portion of FIs as their HMDA RID. However, the RSSD system currently does
         not cover all FIs that are not depository institutions or holding companies and, thus,
         would require operational coordination with the Board in order to extend assignment of

55See Financial Stability Board, “A Global Legal Entity Identifier for Financial Markets,” June 8, 2012,
available at https://www.financialstabilityboard.org/publications/r 120608.pdf.

56See G-20 Cannes Summit Final Declaration, November 4, 2011, available at
http://iipdigital.usembassy.gov/st/english/texttrans/2011/11/20111104151513su0.8040212.html#axzz2s
HIAswBH.

57 Many trade associations, including the Americans Bankers Association, expressed support for creation

of the LEI in a letter to the Secretary of the Treasury and all G-20 finance ministers, available at
http://www.gfma.org/correspondence/item.aspx?id=159.



                                                    45
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 75 of 111



            numbers to additional nondepository institutions. Moreover, because of the manner in
            which IDs are assigned to bank branches, there may be rare cases where the identifier
            changes over time, compromising the reliability of the RSSD number created. Further,
            use of the HMDA RID will not comport with the global LEI standards currently under
            development.

The Bureau is interested in hearing from the SERs regarding which, if either, of these proposals
it should propose to modify or replace the current HMDA RID requirement, including the
benefits, burdens, and costs of each option, and whether either option is preferred to the current
HMDA RID requirement.

          ii.   Loan Identifier
The size, complexity, and fragmented nature of the mortgage finance system and its regulation
make it difficult to accurately identify lending patterns or connect various stages of the loan
lifecycle. Currently, different identifiers may be assigned to the same mortgage loan for
different purposes, such as for origination, sale of the loan, and reporting the HMDA data, and
there is no system or process to synchronize those numbers with respect to each loan. The
weaknesses in the current loan ID requirement make it difficult to track a loan over its life. The
flexibility of the current requirement may also create privacy risks to the extent that FIs may
include sensitive borrower information in their loan IDs, such as the borrower’s last name. The
Dodd-Frank Act added the requirement to report “as the Bureau may determine to be
appropriate, a universal loan identifier.” 58 Implementing this requirement may address many of
the deficiencies associated with the current Regulation C loan ID. The Bureau also hopes that
the universal loan ID would be used in other contexts by the industry, and therefore would be
useful for purposes other than HMDA reporting.

Under Regulation C, FIs are required to report an identifying loan or application number that
can be used to retrieve each file. 59 The loan ID can be any number of the institution’s choosing,
up to 25 characters. The official commentary to Regulation C strongly encourages FIs not to use
Social Security numbers or applicants’ names in the loan ID for privacy purposes, but does not
prohibit use of that information in creating identifiers. 60

Because Regulation C gives individual FIs substantial latitude in creating and assigning loan
IDs, there is no uniformity in how the IDs are structured. There is no requirement that numbers
be unique in the nationwide dataset, that they match any other regulatory ID requirements, or
that they not be repeated from year to year.

To address these issues and other weaknesses in the ability to connect information related to
individual loans, the Bureau is considering two proposals for revising the Regulation C loan ID
and implementing a universal loan ID requirement:

      •     The Bureau is considering proposing adopting a universal loan ID requirement based on
            a national centralized registry for all mortgage loans and applications, either created and
58   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(G).

59   12 CFR 1003.4(a)(1).

60   12 CFR part 1003, Supp. I, comment 4(a)(4).



                                                    46
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 76 of 111



           operated by the Bureau, or based on a viable industry standard, should one emerge. For
           instance, the Bureau could work with other financial regulators or industry groups such
           as MISMO to create a new platform for the creation of loan IDs. MISMO has a working
           group focused on developing a universal loan ID. While it has not produced
           recommendations, the group has considered a number of options such as the creation of
           a registry system based on the Digital Object Identifier (DOI) model, in which there is a
           centralized operating entity that allows for the creation or “minting” of IDs by others.
           This would allow for large lenders or LOS providers, for example, to become minters of
           IDs and help reduce assignment time and cost for industry. This development of a
           universal loan ID would require significant investment of time and money and
           substantial coordination among all relevant stakeholders. Another option would be to
           work with industry to implement a loan identifier program utilizing a bar code system or
           other open standard. Any option considered would focus on creating transparency in the
           marketplace for the life of the loan by using open standards.

       •   The Bureau is also considering proposing a hybrid identifier system. Adoption of a
           hybrid identifier system would allow individual institutions to assign a self-created
           unique identifier based on specific rules implemented in Regulation C and applied across
           the industry. The self-created loan ID would be appended to the unique entity identifier
           to create a combined ID that would be unique for each loan. The Bureau believes this
           proposal would be relatively simple to implement and comply with, but is concerned that
           entities may not use the ID for purposes other than HMDA, which would limit the full
           usefulness of the ID. The cost of implementing a hybrid system should be relatively low
           for industry since HMDA reporters are already creating their own loan IDs. While there
           would be a cost for updating current systems to ensure that the numbers created are
           unique and persistent, this cost also should be relatively low.

The Bureau is seeking information from the SERs to support their preference of these or any
other alternatives to the existing loan ID requirement.

        iii.   Loan Originator Identifier
The Dodd-Frank Act authorized reporting of, “as the Bureau may determine to be appropriate, a
unique identifier that identifies the loan originator as set forth in section 1503 of the [Secure and
Fair Enforcement for] Mortgage Licensing Act of 2008” (S.A.F.E. Act). 61 The S.A.F.E. Act
provides for a unique identifier under the Nationwide Mortgage Licensing System and Registry
(NMLS) for individuals who originate residential mortgage loans. The S.A.F.E. Act
requirements are implemented by the Bureau in Regulations G and H. 62

The Bureau believes that implementing this requirement will improve HMDA data and assist in
identifying and addressing potential issues, such as training deficiencies, with specific loan
originators, as well as strengthen the transparency of the residential mortgage market. Being
able to identify an individual who has responsibility in the transaction will enable new
dimensions of analysis, including being able to link individual loan originators or groups of loan
originators to a mortgage lending institution. The NMLS ID also provides a vehicle for industry

61   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(F).

62   12 CFR parts 1007 (Regulation G) and 1008 (Regulation H).



                                                     47
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 77 of 111



to self-test and determine appropriate corrective measures when they identify individual
misconduct through self-analysis of HMDA data.

The Bureau is considering proposing requiring FIs to report the NMLS unique identifier for the
employee who originated each loan or took and handled each application. The Bureau expects
that this requirement would add, at most, marginal one-time implementation costs to small
businesses as this information will be reported on the RESPA-TILA integrated disclosure form
starting on August 1, 2015. 63 As a result, the NMLS unique identifier will be readily available to
HMDA reporters at little to no ongoing cost.

       iv.   Property Identifier
Currently, for most loans, Regulation C requires FIs to report “[t]he location of the property to
which the loan or application relates, by MSA or by Metropolitan Division, by state, by county,
and by census tract . . . .” 64 Providing census tract information can be a significant burden for
FIs because of the difficulties involved in matching addresses, such as those associated with new
subdivisions, to their census tract (a process known as geocoding). In addition, the geocoding
tool currently provided by the FFIEC and relied upon by many smaller entities lacks certain
efficiencies, such as batch geocoding and integration with the free HMDA DES (see section III.D
of this Outline).

The Dodd-Frank Act authorized reporting of, “as the Bureau may determine to be appropriate,
the parcel number that corresponds to the real property pledged or proposed to be pledged as
collateral.” 65 As amended by the Dodd-Frank Act, HMDA also directs the Bureau (in place of
the Board), in consultation with other agencies, to “develop or assist in the improvement of,
methods of matching addresses and census tracts to facilitate compliance by depository
institutions in as economical a manner as possible with the requirements of [HMDA].” 66

There is no universal standard for identifying the location of a property so that it can be linked
to related mortgage data. Instead, parcel data are collected and maintained by local
governments with limited state or federal involvement. Local jurisdictions use their own
standards and mechanisms for identifying property, which may include a combination of postal
addresses, legal descriptions, tax parcel numbers, and geospatial coordinates.

Despite the various methods available for property identification, there remains a high incidence
of misidentification of property that creates greater risks for mistakes and fraud. In addition,
the lack of a common standard and database for property records leads to problems and
inefficiencies in collecting and sharing data that impacts the entire mortgage process, from title
searches to foreclosure proceedings. The Bureau believes that the addition of a property
identifier requirement and the directive to facilitate economical compliance with matching

63 The RESPA-TILA Integrated Disclosure rule provides standards for identifying the appropriate loan

originator where more than one individual is listed in the disclosure documents. See 12 CFR 1026.37(k)
and comment 37(k)-3 in the official commentary for 12 CFR part 1026 (Supplement I).

64   12 CFR 1003.4(a)(9).

65   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(H).

66   Dodd-Frank Act sec. 1094(6), 12 U.S.C. 2806(a)(1).



                                                     48
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 78 of 111



addresses and census tracts provides a unique opportunity to improve Regulation C property
location data and the reporting process. The Bureau believes it is important to solicit
information that will help it determine how to appropriately address privacy considerations.

The Bureau is considering two proposals related to a property identifier: reporting geographic
coordinates or postal address.

       •    A geographic coordinate system using latitude and longitude to identify parcels allows
            for precise location of properties. A benefit of such a system is that the coordinates are
            easy to maintain and universally recognized. However, there could be difficulties for
            multiunit properties (e.g., condominiums, high-rise apartments) and maintaining
            accuracy. The Bureau understands that such a system is currently under development
            within the industry.

       •    Postal address is currently collected during the mortgage origination process and would
            be a low cost option to implement. Reporting of a postal address could potentially
            obviate the need for reporting the current property location fields, as geocoding could be
            done from the reported address by the processor. However, postal addresses sometimes
            do not correspond to the physical location of a property. Further, there are some
            inaccuracies associated with postal addresses. Reporting postal addresses also raises
            privacy concerns, which are discussed below in section C of Appendix A.

The Bureau is seeking input from the SERs on these proposals under consideration and others
that might reduce burden and improve the quality of HMDA data.

      2. Application Data
Regulation C currently contains several data points relating to the application itself, including:
the date the application was received; the action taken on the application; the date the action
was taken; and optional reporting for denial reasons. The Bureau is reviewing current data
points and is also considering proposals related to Dodd-Frank Act amendments and other data
points to improve the utility of the application information.

           i.   Reasons for Denial
Regulation C currently permits optional reporting of reasons for denial of a loan application. 67
In general, the statistical value of such data obtained through optional reporting is compromised
because of the lack of standardization across all reporters. Further, certain FIs supervised by
the OCC and FDIC are required by those agencies to report denial reasons on their HMDA
LARs. 68 The Bureau is considering proposing requiring all FIs to report reasons for denial. The
Bureau believes this proposal could provide more consistent and meaningful data to serve
HMDA’s purposes. The Bureau is also considering whether the current codes relating to reasons
for denial (debt-to-income ratio, employment history, credit history, collateral, insufficient cash,
unverifiable information, credit application incomplete, mortgage insurance denied, other)
should be amended.

67   12 CFR part 1003.4(c)(1), App. A, sec. I.F.

68   12 CFR 27.3(a)(1)(i), 128.6, 390.147.



                                                     49
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 79 of 111



        ii.    Automated Underwriting System (AUS) Results
An automated underwriting system (AUS) is a computer application that FIs use to evaluate
loan applications. FIs input certain information about an application into the AUS and the AUS
generates messages, including a recommendation indicating both whether the application is
eligible to be approved or should be referred for further underwriting and specific conditions on
that recommendation. There are several AUSs, including Fannie Mae’s Desktop Underwriter,
Freddie Mac’s Loan Prospector, the Federal Housing Administration’s (FHA’s) TOTAL
Scorecard, and others. 69 Larger lenders may have their own proprietary AUSs. AUS systems are
frequently used by FIs that intend to sell loans to the GSEs or to insure loans with FHA, because
the AUS recommendation may indicate whether the loan is eligible for purchase or insurance.
The Bureau and other regulators review AUS return codes during examinations because the AUS
recommendation may play an important role in the credit decision.

The Bureau is considering requiring FIs to report information about AUS results if an AUS was
used to evaluate an application. This new reporting requirement would provide valuable
information on credit underwriting. During the 2010 Board hearings on HMDA 70 and the
Bureau’s review of current HMDA operations, commentators have recommended requiring
reporting of AUS results.

The Bureau understands that there are different ways to collect information about AUS
results. For example, FIs could report the name of the AUS system used and the actual return
code generated by that system. Alternatively, FIs could report only the return code in categories
defined by the Bureau, such as, recommended approval or recommended referral for further
underwriting.

The Bureau understands that FIs may process a single application through an AUS multiple
times or through multiple AUS systems. The Bureau is considering collecting only the AUS
return code relied on by the FI in the credit decision. The Bureau solicits feedback regarding the
potential costs and benefits associated with this proposal for consideration, including the
burden associated with such a reporting requirement.

        iii.   Application Channel
The Dodd-Frank Act amended HMDA to add the requirement for FIs to report, for originations
and applications, “the channel through which application was made, including retail, broker,
and other relevant categories.” 71

The Bureau understands that primary application channels include: (1) retail, where the
applicant submits the application directly to the lender; and (2) wholesale, where the applicant
submits the application to a mortgage broker that sends the application to the lender, with or

69See Fannie Mae’s Desktop Underwriter, available at
https://www.fanniemae.com/singlefamily/desktop-underwriter# ;
Freddie Mac’s Loan Prospector, available at http://www.loanprospector.com/; and
FHA’s TOTAL Scorecard, available at
http://portal.hud.gov/hudportal/HUD?src=/program_offices/housing/sfh/total/total_scorecard .

70   Testimony of Allison Brown (Federal Trade Commission), DC Hearing.

71   Dodd-Frank Act sec. 1094(3); 12 U.S.C. 2803(b)(6)(E).


                                                     50
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 80 of 111



without a table-funding arrangement. A third application channel includes correspondent
arrangements between two lenders. The Bureau understands that a purchasing lender may have
different arrangements with correspondents and may or may not delegate underwriting
authority to a correspondent. A correspondent with delegated underwriting authority processes
an application much like the retail channel described above. The correspondent receives the
application directly from the applicant, makes the credit decision, finances the transaction
initially, and immediately sells the loan to an acquiring creditor. Correspondents with
nondelegated authority operate more like a mortgage broker in the wholesale channel. These
correspondents receive the application from the applicant, but prior to closing involve a third
party lender that funds the transaction and in whose name the transaction closes. The
correspondent with nondelegated authority does not make the credit decision without lender
involvement.

To determine how to implement the statutory requirement, the Bureau seeks information on
how FIs characterize and define different application channels. The Bureau is also interested in
information about the type of data that FIs typically collect and maintain about different
application channels.

       iv.    Other Information Concerning Applications
The Bureau is considering proposing to retain existing Regulation C data points concerning the
type of action taken, the date of action taken, 72 the date the application was received, 73 and
requests for preapproval. 74 The Bureau plans to review the instructions and official commentary
regarding action taken to determine if it can improve clarity regarding these data points.

      3. Borrower Data
Currently, Regulation C requires reporting of income and demographic information about
applicants and borrowers, including the ethnicity, race, and sex of an applicant/co-applicant and
borrower/co-borrower. 75 Information about applicants and borrowers generally fulfills the
purpose of helping to identify potential discriminatory lending patterns. The Bureau is also
considering proposals related to Dodd-Frank Act amendments and information gaps regarding
applicant and borrower information.

         i.   Age
The Dodd-Frank Act amended HMDA to require the collection and reporting of an applicant’s or
borrower’s age for loan originations and applications. 76 The Bureau believes that implementing
this requirement will help fulfill HMDA’s purposes of identifying whether FIs are serving the

72   12 CFR 1003.4(a)(8).

73   12 CFR 1003.4(a)(1).

74   12 CFR 1003.4(a)(4).

75   12 U.S.C. 2803(b)(4), 12 CFR 1003.4(a)(10).

76   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(4).



                                                     51
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 81 of 111



housing needs of their communities, targeting public investment, and identifying possible
discriminatory lending patterns.

Age is a protected category under ECOA and Regulation B. 77 For monitoring purposes,
Regulation B requires a creditor to request and maintain applicant information, including age,
for certain transactions secured by the applicant’s dwelling. 78 Unlike HMDA data, ECOA
monitoring data are not reported or disclosed to the public. Under Regulation B, “age” refers
“only to the age of natural persons and means the number of fully elapsed years from the date of
an applicant’s birth.” 79 Given that one of the purposes of HMDA is to enforce antidiscrimination
statutes, the Bureau seeks to ensure that any changes to Regulation C align well and do not
conflict with Regulation B.

FIs that use the Uniform Residential Loan Application (URLA) form 80 currently collect the date
of birth of the borrower and co-borrower, if applicable. Existing MISMO/ULDD data standards
for age information include both the date of birth (YYYY-MM-DD format) and the age of the
borrower at the time of application (numeric data point).

In light of consumer privacy concerns related to date of birth, the Bureau is considering
proposing that FIs report the age of the applicant(s) or borrower(s) at the time of application.
(Section C of Appendix A, below, discusses this and other privacy concerns and potential
mitigants.) Reporting age, rather than birth date, would be consistent with both Regulation B
and MISMO definitions. The Bureau solicits comment on such a reporting requirement.

        ii.   Credit Score
The Dodd-Frank Act added the requirement to report “the credit score of mortgage applicants
and mortgagors, in such form as the Bureau may prescribe.” 81

The Bureau is considering proposing that FIs report the credit score used to make the credit
decision, applying the Fair Credit Reporting Act’s (FCRA) definition of credit score. 82 The
Bureau requests feedback regarding the benefits and costs associated with adopting this
definition, as well as on whether the Bureau should adopt an alternative definition. For a
discussion of privacy concerns, see section C of Appendix A below.

7715 U.S.C. 1691(a)(1), 12 CFR 1002.1(b) , 1002.4(a)(b), available at http://www.ecfr.gov/cgi-
bin/retrieveECFR?gp=&SID=0b62bb2c7ea45fbd7f64a441d202433a&r=PART&n=12y8.0.2.9.1.

78   12 CFR 1002.5(a)(2), 1002.12(b)(1)(i), and 1002.13(a)(1)(iv).

79   12 CFR 1002.2(d).

80   Freddie Mac Form 65 or Fannie Mae Form 1003.

81   Dodd-Frank Act sec. 1094(6), 12 U.S.C. 2803(b)(6)(I).

82The FCRA defines credit score as “a numerical value or a categorization derived from a statistical tool or
modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit
behaviors….and [] does not include [1] any mortgage score or rating of an automated underwriting system
that considers one or more factors in addition to credit information, including the loan to value ratio, the
amount of down payment, or the financial assets or a consumer; or [2] any other elements of the
underwriting process or underwriting decision.” 15 U.S.C. 1681g(f)(2)(A).



                                                       52
      Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 82 of 111




The Bureau understands that FIs may collect multiple credit scores for applicants. The Bureau
is considering proposing that FIs report only the credit score the institution used to make the
credit decision for the loan. For example, Regulation C could require that a FI that collected
three scores, but used only the lowest to make the credit decision, report solely the lowest score.
Where there are multiple applicants, the Bureau is considering proposing that FIs report the
single credit score used to make the credit decision for the loan. The Bureau solicits feedback
regarding such reporting requirements.

The Bureau also understands that some FIs rely on multiple credit scores when making credit
decisions. For example, an institution might collect three scores and use the average of the
scores to make the credit decision. The Bureau solicits feedback regarding reporting one or all
of the scores used to make the credit decision or, alternatively, the average of such scores.

In addition to credit score, the Bureau is considering proposing that FIs report related
contextual information, such as the date on which the score was created, the name of the scoring
model used, and the range of possible scores under the model used. The Bureau solicits
feedback regarding the costs and benefits associated with reporting this information, as well as
whether additional information would be necessary to put the credit score reported into context.

    iii.   Debt-to-Income Ratio
The Bureau is considering using its authority under HMDA to add a new reporting requirement
regarding the applicant’s or borrower’s debt-to-income ratio (DTI). The Bureau believes that
most FIs use DTI ratio as an underwriting consideration. The Bureau has been informed that, in
many cases, DTI ratio is the primary reason for a denial of an application. Thus, adding a DTI
ratio reporting requirement may improve targeting of government supervision and enforcement
resources. 83

The Bureau is primarily interested in “back-end” DTI ratio, which generally includes the total
amount of debt owed by a consumer and is not limited to housing-related debt. The Bureau is
also considering a reporting requirement for “front-end” DTI ratio, which generally refers to a
consumer’s housing-related debt, such as the mortgage payment and ongoing property
taxes. The Bureau solicits feedback regarding whether unique burdens would exist with respect
to reporting front-end or back-end DTI ratios, and what are any particular benefits of reporting
one or the other type of DTI ratio.

The Bureau recognizes that there is not a single, uniform definition of DTI ratio. Thus, the
Bureau also seeks feedback on how the burden to report DTI ratio would differ for different
calculation methods, such as: (1) the value calculated by FIs’ loan origination systems; (2) the
value calculated according to investor guidelines; (3) the value calculated according to the
information provided on the URLA; or (4) other methods of calculation. The Bureau also seeks
feedback on whether the same benefits of DTI ratio reporting would be achieved by requiring
FIs to report the ratio relied on by the FI in processing the application, rather than requiring a
particular calculation method.

83 See Fair Lending: Data Limitations and the Fragmented U.S. Financial Regulatory Structure

Challenge Federal Oversight and Enforcement Efforts, GAO-09-704, 20 (July 2009), available at
http://www.gao.gov/new.items/d09704.pdf .



                                                53
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 83 of 111




       iv.    Other Data Concerning Applicants and Borrowers
The Bureau is considering proposing to retain existing Regulation C data points regarding
ethnicity, race, and sex. 84

The Bureau is also considering proposing to retain the existing Regulation C data point
regarding gross annual income relied on in processing the application. 85 The Bureau plans to
review the instructions and official commentary regarding this data point to identify
opportunities to improve clarity in this area.

The Bureau is soliciting information about any current compliance issues with these data points.

      4. Loan Types
Currently, Regulation C requires reporting of information about loans that helps to distinguish
categories and types of loans. The Bureau is also considering proposals related to Dodd-Frank
Act amendments and information gaps regarding loan category information.

         i.   Loan Purpose and Categories
Regulation C requires the reporting of “the purpose of the loan or application.” 86 FIs currently
must identify a reported loan’s purpose as for “home purchase,” “home improvement,” or
“refinancing.” 87

The Bureau has been informed that FIs often experience difficulty when determining a loan’s
purpose for HMDA reporting. For example, the proceeds of a loan may be for multiple
purposes, such as for refinancing and home improvement. Also, FIs may have difficulty
determining a loan’s purpose at application.

The Bureau is interested in learning about ways to facilitate compliance by reducing the burden
associated with reporting loan purpose. The Bureau solicits information regarding the costs and
benefits associated with the three current enumerated loan purposes, and specifically solicits
input regarding the costs and benefits of eliminating the home improvement enumeration. The
Bureau also solicits input regarding whether any other loan purpose should be added to fulfill
HMDA’s purpose of helping to determine whether FIs are serving the housing needs of their
communities, and, if so, the costs and benefits associated with adding such a new loan purpose.

Similarly, the Bureau is aware that information on certain categories of loans is missing from
the information currently reported under HMDA. The Bureau believes that HMDA’s utility may
be improved if FIs were required to report whether a loan or application is for a reverse

84   12 CFR 1003.4(a)(10).

85   12 CFR 1003.4(a)(10).

86   12 CFR 1003.4(a)(3).

87   12 CFR 1003, App. A sec. I.A.5.



                                                54
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 84 of 111



mortgage, HELOC, or cash-out refinancing. The Bureau is also aware that some FIs experience
unique challenges when determining HMDA compliance on business-purpose loans. The
Bureau also solicits feedback on the costs and benefits associated with reporting business-
purpose loans under HMDA, and whether the potential modifications under consideration
present additional costs or benefits. The Bureau solicits data and information on the costs and
benefits of requiring the reporting of these additional loan designations. The Bureau also
solicits input on the potential reporting methods by which these loans can be identified, for
example, on the costs and benefits of requiring FIs to use only a yes/no flag to identify loans that
are reverse mortgages, HELOCs, or cash-out refinancings, or of identifying these loans through
new data points.

        ii.   Other Data Points Concerning Loan Categories
The Bureau is considering using its authority under HMDA to propose a new requirement to
report for each loan whether the FI determined the loan to be a Qualified Mortgage under
Regulation Z at the time the loan was originated. 88 The Bureau believes this information may be
valuable in furthering HMDA’s purposes, including helping to determine how FIs are serving
the housing needs of their communities. In addition, the Bureau expects that this information
will be collected and reported within and between market participants as a common business
practice, so it will be available through commercial sources. Therefore, requiring the
information under Regulation C should impose little additional burden.

Regulation C currently requires FIs to report “[w]hether the loan is subject to the Home
Ownership and Equity Protection Act of 1994, as implemented in Regulation Z (12 CFR
1026.32).” 89 Loans must be reported as High-Cost Mortgages if their APRs or points and fees
exceed the thresholds set forth in Regulation Z. 90 To improve the usefulness of this data point,
which the Board added to Regulation C in 2002 to better understand and focus fair lending
resources on the subprime market, 91 the Bureau is considering requiring FIs that originate or
purchase High-Cost Mortgages to specify which HOEPA thresholds (rate, points and fees, and
certain prepayment penalties) are met. Any additional burden associated with reporting this
information would be limited to the small fraction of FIs that originate or purchase High-Cost
Mortgages. 92

88See the Bureau’s 2013 Mortgage Rule Implementation Page for information about the Ability to
Repay/Qualified Mortgage rule: http://www.consumerfinance.gov/regulatory-implementation/.

89   12 CFR 1003.4(a)(13).

90   12 CFR 1026.32.

91See 67 FR 7222, 7223, 7229 (Feb. 15, 2002), available at http://www.gpo.gov/fdsys/pkg/FR-2002-02-
15/pdf/02-3323.pdf.

92For 2012, only 524 of 7,400 HMDA reporters (approximately 7 percent) extended HOEPA loans, and
only 5 of 2,185 HOEPA loans that were reported (less than 0.25 percent) were sold to secondary market
participants. Neil Bhutta and Glenn B. Canner, Mortgage Market Conditions and Borrower Outcomes:
Evidence from the 2012 HMDA Data and Matched HMDA–Credit Record Data, Federal Reserve Bulletin
(Sept. 18, 2013), available at http://www.federalreserve.gov/pubs/bulletin/2013/pdf/2012_HMDA.pdf.
The fraction of lenders originating High-Cost Mortgages may increase under the Bureau’s 2013 Final
HOEPA Rule, which took effect in January of 2014; however, the Bureau does not expect any increase to
be significant. See 78 FR 6856, 6953-57 (Jan. 31, 2013).



                                                 55
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 85 of 111



The Bureau would retain the current, statutory data point regarding the type of entity
purchasing a loan. 93

      5. Loan Features
Currently, Regulation C requires information regarding certain loan features. The Bureau is
considering additional data points related to Dodd-Frank Act amendments and information
gaps regarding loan features.

          i.   Nonamortizing Features
The Dodd-Frank Act added the requirement to report “the presence of contractual terms or
proposed contractual terms that would allow the mortgagor or applicant to make payments
other than fully amortizing payments during any portion of the loan term.” 94 The Bureau is
considering proposing to implement this requirement by requiring FIs to report whether the
loan includes, or would have included, a balloon payment, interest-only payments, or negative
amortization features. The Bureau is considering defining these three features to be consistent
with the Loan Estimate disclosure form finalized as part of the Bureau’s Integrated Mortgage
Disclosures under the Real Estate Settlement Procedures Act (Regulation X) and the Truth in
Lending Act (Regulation Z). 95

Under this proposal:

      •    For balloon payments, FIs would report this feature if the loan included a payment that
           is more than two times a regular periodic payment and is not itself a regular periodic
           payment, consistent with the integrated mortgage disclosures rule. 96

      •    For interest-only payments, FIs would report this feature if the loan permits one or more
           regular periodic payments to be applied only to interest accrued and not to the loan
           principal, consistent with the integrated mortgage disclosures rule. 97
      •    For negative amortization, FIs would report this feature if the principal balance of the
           loan may increase due to the addition of accrued interest to the principal balance,
           consistent with the integrated mortgage disclosures rule. 98

93 12 CFR 1003.4(a)(11), 12 U.S.C. 2803(h)(1)(C). The Financial Institutions Reform, Recovery, and

Enforcement Act of 1989 (FIRREA) added this requirement. Pub. L. No. 101-73, 103 Stat. 183 (1989),
sec. 1211(b), available at http://www.gpo.gov/fdsys/search/searchresults.action?st=.+Pub.+L.+No.+101-
73.

94   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(C).

95Integrated Mortgage Disclosures Under the Real Estate Settlement Procedures Act (Regulation X) and
the Truth in Lending Act (Regulation Z) 78 FR 79730 (Dec. 31, 2013), available at
https://www.federalregister.gov/articles/2013/12/31/2013-28210/integrated-mortgage-disclosures-
under-the-real-estate-settlement-procedures-act-regulation-x-and-the.

96   Id. See 12 CFR 1026.37(a)(10)(ii)(D).

97   Id. See 12 CFR 1026.37(a)(10)(ii)(B).

98   Id. See 12 CFR 1026.37(a)(10)(ii)(A).


                                                    56
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 86 of 111



The Bureau is also seeking input on whether any other features may meet the definition of
“contractual terms or proposed contractual terms” that include “payments other than fully
amortizing payments.”

         ii.   Introductory Period of Adjustable Rate Mortgage
The Dodd-Frank Act added the requirement to report, for loans and applications, “the actual or
proposed term in months of any introductory period after which the rate of interest may
change.” 99 Currently, the HMDA data does not show whether an application or loan relates to a
fixed-rate or adjustable rate loan, even though pricing decisions vary by product type.
Moreover, the introductory term is an important factor in the borrower’s real cost and the
anticipated future interest rate risk of the loan.

Lenders that charge high initial loan fees may do so in order to offer low initial rates. An
indication that the loan has an adjustable interest rate may permit users of HMDA data to
understand more fully new data on total points and fees payable at origination that the Bureau is
also considering collecting as a result of the Dodd-Frank Act amendments. 100 In addition, this
information can be combined with new information on payments that are not fully
amortizing, 101 discussed above, to understand whether a particular loan may have other features
that affect how the loan should be viewed for HMDA purposes. The value of adding information
about adjustable rate mortgages (ARMs) to better understand the impact of various
underwriting characteristics was referenced by a number of commenters in the 2010 Board
hearings. 102

Therefore, the Bureau is considering proposing a requirement that FIs report the number of
months of the initial fixed period of an ARM for which a consumer applied or that was
originated.

        iii.   Other Information Concerning Loan Features
The Dodd-Frank Act added the requirement to report the “actual or proposed term in months of
the mortgage loan.” 103 The Bureau is considering proposing to implement this provision by
requiring FIs to report the maturity term of the loan in months.

The Dodd-Frank Act also added the requirement to report “the term in months of any
prepayment penalty or other fee or charge payable on repayment of some portion of principal or
the entire principal in advance of scheduled payments.” 104 The Bureau is considering proposing

99    Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(B).

100   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(5)(A).

101   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(C).

  Testimony of Lisa Rice, National Fair Housing Alliance; testimony of Donald Clark, Federal Trade
102

Commission; testimony of Kevin Stein, California Reinvestment Coalition, DC Hearing.

103   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(D).

104   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(5)(C).



                                                      57
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 87 of 111



to implement this requirement by requiring FIs to report any prepayment penalty period in
months.

The Bureau is considering proposing to retain the current Regulation C requirement for
reporting loan or application type, which relates to whether the loan is or would be a
conventional loan, or is insured by the Federal Housing Administration, or is guaranteed by the
Veterans Administration or Department of Agriculture.

      6. Loan-to-Value Ratio
Currently, Regulation C requires reporting information regarding the loan amount. However, it
is not possible to use this data to analyze the loan-to-value (LTV) ratio using HMDA data. LTV
ratio is a key pricing and underwriting factor used by FIs and would assist data users in
interpreting the underwriting and loan pricing information reported in the HMDA data.
Therefore, the Bureau is considering additional data requirements to facilitate analysis of LTV
ratio.

         i.   Property Value
The Dodd-Frank Act added the requirement to report, for loans and applications, “the value of
the real property pledged or proposed to be pledged as collateral.” 105 When combined with the
existing Regulation C requirement to report loan amount, this new requirement will allow users
to calculate LTV ratio from HMDA data. The general benefit of adding LTV ratio for regulatory
screening efforts was noted in the 2009 GAO report on fair lending 106 and many commenters at
the 2010 Board hearings supported adding LTV ratio. 107

Because LTV ratio generally is calculated using the lower of the purchase price or the appraised
price for a purchase loan, the Bureau is proposing to implement the property value requirement
by requiring a FI to report whatever value it relied on in underwriting or pricing the loan.

The Bureau is soliciting input on how this requirement should be fulfilled for applications that
do not result in originations where a property valuation has not been performed.

The Bureau has also considered requiring the reporting of both appraised value (defined broadly
to include broker price opinions and other valuations) and purchase price. This additional
reporting would increase the amount of data available in HMDA and allow users to see both
values for reported transactions. However, the Bureau believes this may be burdensome as one
or the other value would not have been relied on by the FI in making the credit decision, and
purchase price is generally not relevant in refinancing transactions.




105   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(6)(A).

106   GAO-09-704, 21 (July 2009).

  Testimony of Jeffrey Dillman, Adam Rust, James Elliott, Stella Adams, Atlanta Hearing; Testimony of
107

Preston DuFouchard, Keith Ernst, San Francisco Hearing; Testimony of Bill Howard, Chicago Hearing;
Testimony of Janneke Ratcliffe, Eric Halperin, DC Hearing.



                                                     58
            Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 88 of 111



The Bureau has also considered requiring reporting of the valuation method used to determine
the property value (such as purchase price, automated valuation, appraisal, or broker price
opinion). However, the Bureau believes this also may be burdensome on FIs.

           ii.   Other Information Concerning Loan-to-Value Ratio
The Bureau is considering using its authority under HMDA to propose requiring FIs to report
the Combined Loan-to-Value Ratio (CLTV) they relied on in processing applications. These data
are important for understanding underwriting and pricing decisions for properties subject to
multiple liens.

As indicated above, the Bureau is considering proposing retaining the existing Regulation C data
point regarding loan amount or amount applied for, 108 which, combined with the new
requirement for property value, will allow the calculation of LTV ratio using HMDA data.

      7. Pricing Data
Currently, the only pricing data FIs report under HMDA are the rate spread for higher-priced
loans and an indicator of HOEPA loan status. The lack of pricing data in HMDA has often been
cited as a primary weakness of the HMDA data set. Recognizing this, the Dodd-Frank Act
amended HMDA to require the collection and reporting of the number and dollar amount of
mortgage loans grouped according to measurements of, among other things, “the total points
and fees payable at origination in connection with the mortgage as determined by the Bureau,
taking into account 15 U.S.C. 1602(aa)(4).” 109

           i.    Total Points and Fees
The Dodd-Frank Act language directing the Bureau to require reporting of points and fees also
directs it to consider how points and fees are defined in TILA for purposes of determining
whether a transaction is a High-Cost Mortgage or a Qualified Mortgage. 110 Regulation Z
implements this definition of points and fees. 111 Effective January 10, 2014, Regulation Z will
provide that total points and fees generally include the following types of charges, if the amount
of the charge is known at or before consummation of the loan:

       •     Items included in the finance charge under Regulation Z 112 except: (1) interest;
             (2) government mortgage insurance premiums and funding fees; (3) annual private
             mortgage insurance (PMI) premiums and some upfront PMI premiums; (4) bona fide

108   12 CFR 1003.4(a)(7).

109 Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(5)(A). The Dodd-Frank Act elsewhere renumbered

15 U.S.C. 1602(aa) as 15 U.S.C. 1602(bb).

  TILA sec. 103(bb)(4), 15 U.S.C. 1602(bb)(4). TILA section 129C(b)(2)(C)(i) defines points and fees for
110

Qualified Mortgages to have the same meaning as in TILA section 103(bb)(4).

111   12 CFR 1026.32(b)(1).

112   12 CFR 1026.4(a) and (b).



                                                   59
           Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 89 of 111



           third-party charges not retained by the creditor, loan originator, or an affiliate; and
           (5) up to two bona fide discount points, under certain conditions;

       •   Loan originator compensation paid by a consumer or creditor to a loan originator, but
           not separately including a creditor or loan originator’s (e.g., a mortgage broker’s)
           subsequent payment to its own employee;

       •   Real estate-related charges (e.g., property appraisal fees, title exam, title insurance fees)
           if paid to an affiliate of the creditor, or for which the creditor receives direct or indirect
           compensation;

       •   Credit insurance premiums and charges for debt cancellation or debt suspension
           agreements;

       •   The maximum penalty that could be charged if a consumer prepays the loan; and

       •   The fee charged to a consumer in a refinance transaction as a penalty for prepaying the
           prior loan.

As amended by the Dodd-Frank Act, TILA provides that points and fees for open-end credit
plans include total points and fees that are known at or before closing, as well as the minimum
additional fees the consumer would be required to pay to draw down an amount that is equal to
the total credit line. 113 Section 1026.32(b)(2) of Regulation Z implements this provision by
providing that total points and fees for HELOCs generally include all of the charges included in
points and fees under Regulation Z § 1026.32(b)(1), plus any participation fees payable at or
before account opening, and, if there is a charge to draw on the credit line, the amount that
would be charged for one draw.

The Bureau is considering proposing to implement the Dodd-Frank Act requirement that FIs
report total points and fees for originated loans by specifying that FIs report: the total dollar
amount calculated pursuant to Regulation Z, 12 CFR 1026.32(b)(1) (closed-end) or
1026.32(b)(2) (open-end). The Bureau believes that this approach is consistent with the Dodd-
Frank Act requirement that FIs report total points and fees “taking into account” the definition
used for Qualified Mortgages and High-Cost Mortgages, and that it should be minimally
burdensome because most FIs will have calculated these amounts for Qualified Mortgage and
High-Cost Mortgage testing. In addition, this approach should align with new Qualified
Mortgage data fields that will be incorporated into accepted industry reporting standards.

The Bureau solicits information on the benefits and burden of requiring total points and fees to
be reported for loans that are not subject to the Regulation Z § 1026.32 definition. Such loans
would include business-purpose loans that are not subject to Regulation Z, and HELOCs
secured by a consumer’s secondary residence, which are subject to neither Qualified Mortgage
nor High-Cost Mortgage rules.

The Bureau’s proposal under consideration would require the reporting of a total dollar amount
of points and fees as defined in Regulation Z. 114 At this time, the Bureau is not planning to

113   TILA sec. 103(bb)(5), 15 U.S.C. 1602(bb)(5).

114   12 CFR 1026.32(b)(4).


                                                     60
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 90 of 111



propose to collect points and fees as a percentage of the total loan amount; however, the Bureau
solicits comment on the merits of collecting this total as a percentage, given that FIs will likely
maintain this data for Qualified Mortgage and High-Cost Mortgage regulatory compliance.

      ii.   Other Pricing-related Data
Total origination charges. Requiring reporting of total points and fees as calculated for
Qualified Mortgage and High-Cost Mortgage purposes will not permit visibility into component
items of points and fees, such as how much of the total is comprised of origination charges paid
by the consumer to the FI or loan originator for originating and extending the credit. In
addition, because the Regulation Z § 1026.32 total excludes certain charges, such as up to two
bona fide discount points, it may not always provide a complete picture of loan pricing. As a
result, the Bureau is considering using its authority under HMDA to propose requiring FIs to
separately report total origination charges, in addition to total points and fees.

Total origination charges is a value that will be reported for real property-secured, closed-end
mortgage loans on the Closing Disclosure under the Bureau’s RESPA-TILA Integrated
Disclosures rule and the Bureau is considering adopting for HMDA the same definition used for
the Closing Disclosure. Specifically, total origination charges would include any charge,
however denominated, paid by the consumer to the creditor and to each loan originator at or
before closing for originating and extending the credit. 115 The total thus would include charges
such as application fees, origination fees, underwriting fees, processing fees, verification fees,
and rate-lock fees. It would not include charges paid by the borrower for required services
provided by persons other than the creditor or loan originator, nor would it include taxes or
other government fees. 116 The Bureau believes that knowing total origination charges would
provide further clarity concerning loan pricing and may be useful for flagging potentially
discriminatory lending practices for further investigation.

The Bureau anticipates that reporting of total origination charges for closed-end mortgage loans
would be minimally burdensome because most FIs will have calculated this amount for the
Closing Disclosure. In addition, the amount should align with a new data point that MISMO has
been developing to be consistent with the Bureau’s new Closing Disclosure and which MISMO
had released for public comment before adoption into its residential mortgage standards.

The Bureau notes that the Closing Disclosure will not be required for HELOCs, for loans secured
by personal property (such as many manufactured housing loans), or for business-purpose loans
not subject to Regulation Z. The Bureau believes that total origination charges, as defined for
disclosure purposes, can be calculated for these types of transactions but invites input on the
burden of reporting this information and on whether preferable alternatives exist.




  See amended Regulation Z, 12 CFR 1026.38(f)(1), as published at 78 FR 79730, 80008-10 (Dec. 31,
115

2013).

116 Examples of charges that might not be included in total origination charges include appraisal fees,

credit report fees, flood determination fees, lender’s attorney fee, tax status research fee, and title fees.
See id.



                                                       61
       Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 91 of 111



The Bureau also notes that, during the Board’s 2010 HMDA hearings, several commenters
recommended that loan originator compensation be reported with points and fees. 117 While
some amounts of loan origination compensation will be included in totals for both Regulation Z
§ 1026.32 points and fees and total origination charges, the Bureau is not currently considering
proposing to require separate HMDA reporting of loan originator compensation. The Bureau
invites feedback, however, on the benefits and burdens of requiring separate reporting of this
data, particularly in light of the fact that The Dodd-Frank Act requires reporting of application
channel. The Bureau notes that, if it were to propose separate reporting of loan originator
compensation, the amount reported would likely be the amount required to be included in
Regulation Z points and fees, which is the same amount that would be reported on the Closing
Disclosure (i.e., compensation paid by a consumer or creditor to a loan originator, but not
separately including a creditor or loan originator’s subsequent payment to its own employee).

Total discount points. Knowing the total discount points paid by the consumer to the
creditor to reduce the interest rate—particularly when combined with other pricing and
underwriting information—may assist data users in better understanding loan pricing and in
identifying potentially discriminatory lending patterns for further investigation. The Bureau
therefore is considering using its authority under HMDA to propose requiring FIs to separately
report total discount points paid by the consumer to reduce the interest rate. 118 For closed-end,
real property-secured loans, the amount under consideration would correspond to the amount
required to be shown on the new Closing Disclosure and would align with new data reporting
fields that currently are being incorporated into accepted industry reporting standards. 119

Risk-adjusted, pre-discounted interest rate. The Bureau is considering using its
authority under HMDA to propose requiring FIs to report the base interest rate calculated in
connection with the Qualified Mortgage and High-Cost Mortgage bona fide discount point
calculations. 120 Knowing the interest rate that the consumer would have received in the absence
of any discount points or rebates, along with the rate that the consumer actually received and
any discount points paid, may assist in understanding the value that the consumer received,
relative to otherwise similarly situated borrowers, in exchange for total discount points paid.
This analysis, in turn, may be useful for flagging potentially discriminatory lending practices for
further investigation.

Interest rate. The Bureau is considering using its authority under HMDA to propose
requiring FIs to report the interest rate. Knowing the interest rate that the consumer actually

117 Testimony of Phil Greer, Will Jordan, Atlanta Hearing; NCRC, comment letter (Sept. 24, 2010);

Advocates for Basic Legal Equality, comment letter (Aug. 20, 2010); NEDAP, comment letter (Aug. 20,
2010).

118 During the Board’s 2010 HMDA hearings, HUD’s Assistant Secretary of Policy Development and

Research recommended that total discount points be reported separately from other points and fees data,
to provide a complete picture of loan pricing. Testimony of Raphael Bostic, DC Hearing.

119See amended Regulation Z, 12 CFR 1026.38(f)(1), as published at 78 FR 79730 (Dec. 31, 2013)
(requiring disclosure of the points that the consumer will pay to the creditor to reduce the interest rate, as
both a percentage of the amount of credit extended and a dollar amount).

120See, e.g., 12 CFR 1026.32(b)(1)(i)(E) (permitting the exclusion of up to two bona fide discount points
from total points and fees, provided that the consumer’s interest rate before excluding the would-be bona
fide points did not exceed the average prime offer rate by more than one percentage point).



                                                     62
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 92 of 111



received, along with discount points paid and the rate that the consumer would have received in
the absence of any discount points or rebates, may assist in understanding the value that the
consumer received, relative to otherwise similarly situated borrowers, in exchange for total
discount points paid. Again, this analysis may be useful for flagging potentially discriminatory
lending practices for further investigation.

The Dodd-Frank Act added the requirement to report for all loans “the difference between the
annual percentage rate [APR] associated with the loan and a benchmark rate or rates for all
loans” (i.e., rate spread). 121 Currently, Regulation C requires FIs to report this spread for
“higher-priced” loans the FIs originated, i.e., loans for which the difference between the APR
and APOR equals or exceeds 150 basis points (for subordinate liens the spread must equal or
exceed 350 basis points). 122 Loans identified as “higher priced” are subject to certain additional
protections in Regulation Z. Informal FFIEC guidance indicates that rate spread need not be
reported for HELOCs. 123

The Bureau is considering two alternatives to implement the Dodd-Frank requirement. First,
the Bureau is considering requiring FIs to report the spread between a loan’s disclosed APR and
the APOR for a comparable transaction. Existing guidance in Regulation C would be used to
determine the correct APOR for closed-end transactions and guidance developed in connection
with the Bureau’s 2013 HOEPA Final Rule would be used to determine the correct APOR for
HELOCs. 124

Second, the Bureau is considering requiring reporting of a loan’s APR in addition to rate spread.
If rate spread were reported, it would be possible to estimate a loan’s APR, but the actual APR
would be unknown because the APOR used to generate the spread would be unknown.
Similarly, if APR were reported, it would be possible to calculate a loan’s rate spread, but again
the result would be only an estimate. The Bureau seeks information on the relative benefits and
burdens of reporting of rate spread, APR, or both.

For any alternative, the Bureau also invites feedback on the burden of requiring reporting for
loans not subject to Regulation Z (i.e., business-purpose loans).




121   Dodd-Frank Act sec. 1094(3), 12 U.S.C. 2803(b)(5)(B).

12212 CFR 1003.4(a)(12). The Board added this requirement to Regulation C in 2002, using its authority
to prescribe such regulations as may be necessary to effectuate the purposes of HMDA. See 67 FR 7222,
7228 (Feb. 15, 2002).

123See FFIEC, Regulatory and Interpretive (FAQs), available at
http://www.ffiec.gov/hmda/faqreg.htm#heloc.

124   See 78 FR 6856, 6873-75 (discussing new 12 CFR 1026.32(a)(1)(i) and comments 32(a)(1)(i)-1 and -2).



                                                     63
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 93 of 111




      8. Property Data
Currently, Regulation C requires certain information about the property that secures or will
secure the loan, including location, property type, and owner-occupancy status. The Bureau is
considering using its authority under HMDA to propose requiring FIs to collect and report
additional data points that provide property information.

         i.   Expanded and Modified Property Type Information
Regulation C currently requires FIs to record the property type to which a loan or application
relates. 125 Appendix A to Regulation C provides three reporting values, or enumerations, for this
information: (1) one- to four-family dwelling (other than manufactured housing);
(2) manufactured housing; and (3) multifamily dwelling. The Bureau is considering replacing
the existing reporting requirement with the following requirements:

Financed Unit Count. The Bureau is considering proposing to replace the current property
type reporting framework with a streamlined requirement to report the number of units
financed by the reported loan or application. The Bureau anticipates that this proposal would
simplify reporting by aligning with information collected by the GSEs under established
industry standards. In addition, this change would facilitate more robust analysis of access to
credit for multifamily housing, which would be valuable for those communities where
multifamily housing is an important component of housing stock. Community advocates
suggested this change during the 2010 hearings on HMDA. 126

Affordable Housing Programs. For loans secured by dwellings with more than one
financed unit, the Bureau is considering proposing to require FIs to report whether the property
is deed restricted for affordable housing. Consumer advocates urged the Board to collect this
information during the 2010 Board hearings. 127 This proposal might enable more robust
analysis of access to credit in certain communities and better targeting of public resources,
consistent with HMDA’s purposes.

Construction Method Type. The Board added identification of manufactured homes as a
property type under Regulation C in 2002, finding that HMDA data was enhanced by identifying
these types of loans, which tend to be underwritten differently from and have higher denial rates
than other loans. 128 However, the current Regulation C property types do not correspond to
other industry standards for data collection and reporting, such as information collected by the

125   12 CFR 1003.4(a)(5).

126   See, e.g., Testimony of John Lind, San Francisco Hearing.

127 Testimony of Kevin Stein, California Reinvestment Coalition; Paul Ainger, Affordable Development

Housing Consultant; Clarence L. Johnson, Mills Grove Christian Church Disciples of Christ in the East
Oakland Community of Maxwell Park, San Francisco Hearing.

12867 FR 7222, 7227 (Feb. 15, 2002). An analysis of 2012 HMDA data shows that one-third of all
manufactured home loan applications were originated, compared to almost two-thirds for 1- to 4-family
dwellings. Similarly, almost 44 percent of all manufactured home loan applications were considered
higher-priced (i.e., had rate spreads reported in HMDA), compared to less than 3 percent for 1- to 4-
family dwellings.



                                                      64
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 94 of 111



GSEs, which treat construction method and financed unit count as distinct concepts. The
Bureau therefore is considering proposing to require reporting of the construction process for
the dwelling that would secure, or secures, the application or loan. This would replace the
current reporting method for property type, including manufactured housing, with a
requirement to report a dwelling’s construction method, such as site-built or manufactured
housing. 129

Financing Type. For loans secured, or to be secured, by manufactured housing, the Bureau is
considering proposing to require the reporting of whether the loan is or would be secured by real
property or personal property (i.e., chattel). During the 2010 Board Hearings, commenters
noted that a key issue in understanding manufactured housing, which predominantly serves
lower- and middle-income populations, is to know how the home is financed. Manufactured
homes loans are often secured by personal property and generally carry higher interest rates,
shorter loan terms, and fewer consumer protections than conventional mortgages secured by
real property. 130 The Bureau believes that being able to identify personal property-secured loans
included in HMDA data would assist in determining whether manufactured home lenders are
meeting the housing needs of their communities and in identifying possible discriminatory
lending within the manufactured housing market.

Property Estate Type. In addition, for loans secured by manufactured housing, the Bureau is
considering proposing to require the reporting of the borrower’s ownership interest in the
underlying land, i.e., whether the manufactured home will be sited on owned or leased land.
Based on 2012 Census data, 77 percent of newly sited manufactured homes were financed by
loans secured by personal property (often with higher interest rates and fewer protections), even
though almost 60 percent of those newly sited homes were placed on land owned by the
consumer, rather than in land-lease communities. 131 The Bureau believes that knowing whether
a manufactured home is placed on owned or leased land, together with the financing type and
pricing data for the home loan, could help in understanding the manufactured housing market
and serve HMDA’s purposes in that market, but invites feedback on the burdens associated with
this proposal under consideration.

        ii.   Property Location
Regulation C currently requires FIs to report information about the location of the property
related to certain applications and loans originated or purchased, including: (1) the
Metropolitan Statistical Area (MSA) or Metropolitan Division (MD); (2) state; (3) county; and
(4) census tract. 132



  Commenters at the 2010 Board hearings requested clarification on the reporting of manufactured
129

housing and modular housing. See, e.g., Testimony of Bill Loving, Atlanta Hearing.

130Testimony of Lance George, Housing Assistance Council, DC Hearing; Housing Assistance Council,
comment letter (Sept. 20, 2010); Community Reinvestment Association of North Carolina, comment
letter (Dec. 22, 2010).

131See Selected Characteristics of New Manufactured Homes Placed: by Region – 2012, available at
http://www.census.gov/construction/mhs/pdf/char12.pdf .

132   12 CFR 1003.4(a)(9).



                                                 65
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 95 of 111



Regulation C only requires FI to report the property location information if the loans relate to
property located in the MSA or MD in which the FI has a home or branch office or if the FI is
subject to certain reporting requirements under the Community Reinvestment Act (CRA). 133 If
the property related to the loan is located in a county with a population of 30,000 or less,
reporting of the census tract is optional. 134 The Bureau is considering requiring reporting of the
property location information described above for all loans.

The Bureau anticipates that this proposal would streamline reporting by eliminating an optional
element, which the Bureau understands creates confusion and uncertainty for reporters. The
Bureau believes that the burden of this change would be minimal, in part because many FIs
already voluntarily report this information. In addition, as discussed elsewhere, the Bureau is
considering operational modifications, including centralizing geocoding, which would
significantly reduce the burden of reporting property location information.

This proposal also would strengthen HMDA data by connecting all reported loans to other loans
related to property in the same communities, which would enhance the community-level data
available for fair lending analysis, analyzing access to credit, and targeting public investment.
Moreover, the Bureau is considering this proposal in light of current trends in the market, such
as branch consolidation and national lenders operating from a single branch office, which might
lead to significant gaps in property location information in the future.

        iii.   Other Property Information
The Bureau is considering proposing retaining the current Regulation C data point regarding
owner occupancy status. 135 The Bureau invites feedback on whether the information required
should be changed to include reporting of either investment, principal residence, or second
home to align with industry standards.

B. Clarifying Reportable Applications
Regulation C requires FIs to collect and report certain information about loan applications. 136
Currently, Regulation C defines application generally as “an oral or written request for a home
purchase loan, a home improvement loan, or a refinancing that is made in accordance with
procedures used by a [FI] for the type of credit requested.” The definition expressly covers
certain preapproval programs. 137



133See 12 CFR 1003.4(e) (stating that “banks and savings associations that are required to report data on
small business, small farm, and community development lending under the [CRA]… shall also collect the
location of property located outside MSAs and Metropolitan Divisions in which the institution has a home
or branch office, or outside any MSA”).

134   12 CFR 1003, App. A.I.C.3.

135   12 CFR 1003.4(a)(6).

136   12 CFR 1003.4.

137   12 CFR 1003.2.



                                                   66
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 96 of 111



The Regulation C definition of application has been criticized as providing FIs too much latitude
to decide which contacts with consumers to report as applications, resulting in inconsistent
reporting across institutions. Others assert that flexibility in the definition of application may be
necessary to accommodate varied business practices. As discussed below, the Bureau has
considered amending Regulation C to further clarify the circumstances in which contact with a
potential borrower constitutes an application. At this time, the Bureau is disinclined to change
the current requirements but is seeking feedback on the issue.

Specifically, the Bureau has considered more closely aligning the Regulation C definition of
“application” with the Regulation B definition used for purposes of ECOA. 138 Currently, the
principal difference between the definitions is that Regulation B’s definition (unlike
Regulation C’s) encompasses certain prequalification requests. 139 Were the Bureau to amend
the Regulation C definition of application to cover prequalification requests, the compliance
burden for FIs may increase in that institutions would be required to report more “applications.”
The Bureau also notes that, at the prequalification stage, FIs may not yet have collected some of
the information that HMDA and Regulation C require that FIs report.

The Bureau also has considered aligning the Regulation C definition of “application” with the
new Regulation Z definition. 140 Effective August 1, 2015, receipt of an application as newly
defined by Regulation Z will trigger a creditor’s obligation under the Truth in Lending Act
(TILA) and Real Estate Settlement Procedures Act (RESPA) to provide the borrower a summary
of key loan terms and estimated loan and closing costs. 141 Weighing against alignment of the
Regulation C and Regulation Z definitions are the different purposes of the statutes that each
regulation implements.

While the Bureau is disinclined to fully align the Regulation C definition of application with
either the Regulation B or the Regulation Z definition, the Bureau seeks feedback on the issue
and on whether there are aspects of the Regulation C definition of application that may benefit
from greater clarification.

Finally, during the 2010 Board hearings, some commenters questioned the utility of reporting
preapprovals and urged the Bureau to redefine application so as to not include preapprovals.

138   12 CFR part 1002, Supp. I.

139“A prequalification request is a request by a prospective loan applicant (other than a request for
preapproval) for a preliminary determination on whether the prospective applicant would likely qualify
for credit under an institution’s standards, or for a determination on the amount of credit for which the
prospective applicant would likely qualify.” 12 CFR part 1003, Supp. I, comment 1003.2 (Application)-2.

140Effective August 1, 2015, Regulation Z defines an “application” as “the submission of a consumer’s
financial information for the purposes of obtaining an extension of credit.” Regulation Z,
12 CFR 1026.2(a)(3)(i), as amended by Integrated Mortgage Disclosures Under the Real Estate Settlement
Procedures Act (Regulation X) and the Truth in Lending Act (Regulation Z), (Integrated Mortgage
Disclosures Final Rule), 78 FR 79730 (Dec. 31, 2013). For certain transactions, under Regulation Z “an
application consists of the submissions of the consumer’s name, the consumer’s income, the consumer’s
Social Security number to obtain a credit report, the property address, an estimate of the value of the
property, and the mortgage loan amount sought.” Regulation Z, 12 CFR 1026.2(a)(3)(ii), as amended by
Integrated Mortgage Disclosures Final Rule.

141   12 CFR 1026.19(e), as published at 78 FR 79730 (Dec. 31, 2013).



                                                      67
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 97 of 111



The Bureau is not currently considering proposing to redefine application to exclude
preapprovals, given the importance of capturing information on making credit decisions at the
preapproval stage.

C. Protecting Consumer Privacy
HMDA is a disclosure statute. Its purposes are to provide the public and public officials with
information to enable them to determine whether FIs are serving the housing needs of the
communities and neighborhoods in which they are located, to assist in identifying possible
discriminatory lending patterns and enforcing antidiscrimination statutes, and to assist public
officials in distributing public sector investments in a manner designed to improve the private
investment environment. In implementing HMDA to effectuate these purposes, the Bureau is
directed by the statute to protect the privacy interests of applicants and borrowers as
appropriate.

The information that FIs report and disclose pursuant to HMDA and Regulation C generally
does not include personal information that directly identifies individuals, such as name,
address, date of birth, or Social Security number. 142 Even so, if all information reported on the
LAR were publicly disclosed in an unedited format, some information could potentially be used
to identify individual applicants and borrowers and possibly harm their privacy interests.
Accordingly, the Bureau is examining the privacy implications of both the FIs’ collection,
reporting, and disclosure of information pursuant to HMDA and Regulation C and the
regulators’ releases of HMDA data and reports.

Consistent with the disclosure goals of the statute, HMDA requires that FIs make their LARs
available to the public upon request, in a form required under regulations prescribed by the
Bureau. Congress has provided that “[t]he Bureau shall require, by regulation, such deletions as
the Bureau may determine to be appropriate” to protect any privacy interest of any applicant,
and to protect FIs from liability under any federal or state privacy law. 143 The Dodd-Frank Act
further directs the Bureau to “modify or require modification of itemized information, for the
purpose of protecting the privacy interests of mortgage applicants or mortgagors, that is or will
be available to the public.” 144 Where necessary to protect privacy, the Bureau must “provide for
the disclosure of information . . . in aggregate or other reasonably modified form, in order to
effectuate the purposes of [HMDA].” 145 The Bureau recognizes that mitigating privacy risks in
the HMDA data disclosed to the public may decrease the utility of the data to users and is
investigating strategies and techniques to protect consumer privacy while maximizing the utility
of the data for the purposes of the statute.



142 As described above, the official commentary to Regulation C strongly encourages that FIs not use
Social Security numbers or applicants’ names in the loan ID for privacy reasons, but does not prohibit use
of that information in creating the loan ID. The loan ID field is redacted from the HMDA data disclosed
to the public, however.

143   12 U.S.C. 2803(j)(2)(B).

144   12 U.S.C. 2803(h)(1)(E).

145   12 U.S.C. 2803(h)(3)(B).



                                                   68
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 98 of 111



Currently, in order to protect applicant and borrower privacy, Regulation C requires a FI to
report loan amount and income rounded to the nearest thousand 146 and to delete three fields
from its LAR before making it available to the public: the application or loan number; the date
the application was received; and the date action was taken. 147 The Dodd-Frank Act
amendments and the Bureau’s proposals will require that institutions include additional data
points on the LAR. Public disclosure of some of these new data points could potentially harm
the privacy interests of applicants and borrowers. These new data points include credit score
and age, which Congress identified as data points that may raise privacy concerns. 148 The
Bureau is evaluating whether it is necessary to modify these data points or other data points
before disclosure for the purpose of protecting privacy interests.

The Bureau is considering proposing that FIs continue to report loan amount and income
rounded to the nearest thousand and to delete the three fields that Regulation C currently
requires to be deleted from the modified LAR. It is also considering proposing that FIs delete or
otherwise modify additional data points on the modified LAR that may raise privacy concerns,
including, but not limited to, credit score and age. The Bureau is also considering whether, as
an alternative to deletion, there are other methods that would appropriately protect applicant
and borrower privacy while still providing users with data useful to fulfilling HMDA’s purposes.
For example, the Bureau is considering whether requiring FIs to bin the age data point into
categories such as “62 or over” or “under 62” 149 would appropriately protect applicant and
borrower privacy while still providing users with useful data.

The Bureau is also considering strategies to protect applicant and borrower privacy in
connection with the regulators’ release of HMDA data, including, but not limited to, the use of
various statistical disclosure limitation techniques, such as techniques aimed at masking the
precise value of data points, 150 use restrictions, and a restricted access program.




146   12 CFR part 1003, App. A, sec. I(A)(7), (D)(6).

147 12 CFR 1003.5(c). These three fields are identified in the statute as fields that are appropriate for

deletion before institutions make their LARs public. 12 U.S.C. § 2803(j)(2)(B).

148   12 U.S.C. 2803(h)(3)(A).

149Data binning is a technique wherein the original data value (in this case, age as reported to regulators
on the LAR) is placed in an interval, or bin, and is then represented by the value of that bin. Applied to
the age data point, for example, institutions would replace each age data point on the LAR with the
appropriate bin value before making the modified LAR available to the public.

150   Examples of these techniques include binning, coarsening, perturbing, and top and bottom coding.



                                                        69
          Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 99 of 111




Appendix B: Legal Authority and Other Relevant
                                 Federal Rules
This appendix describes the statutory authority for Regulation C, the Dodd-Frank Act
amendments to HMDA, and the Bureau’s authority to implement those changes and make other
amendments to Regulation C. It also describes other federal rules which may potentially
overlap or conflict with Regulation C.

A. Bureau’s HMDA Rulemaking Authority
The Bureau has broad rulemaking authority to implement HMDA, including the authority to
prescribe such regulations as may be necessary to carry out the purposes of HMDA. These
regulations may contain such classifications, differentiations, or other provisions, and may
provide for such adjustments and exceptions for any class of transactions, as in the judgment of
the Bureau are necessary and proper to effectuate the purposes of HMDA, and prevent
circumvention or evasion thereof, or facilitate compliance therewith. 151 The Bureau also has
authority to, among other things, issue regulations concerning the submission and disclosure of
data and determining the timing of submissions. 152

The Dodd-Frank Act made several amendments to HMDA, including adding new data elements
to be compiled and reported; directing the Bureau to make determinations about whether
certain data elements are appropriate for addition; and granting the Bureau authority to require
additional data elements and information. 153 The Dodd-Frank Act also amended HMDA to
authorize the Bureau to develop regulations for the purpose of protecting the privacy interests of
applicants and borrowers. 154

B. Community Reinvestment Act
Similar to HMDA, the Community Reinvestment Act of 1977 (CRA) was enacted out of concerns
that depository institutions were not meeting the credit needs of the communities they served,
particularly in low- and moderate-income areas. 155 CRA is implemented through regulations
issued by the OCC, the Board, and the FDIC. 156

The CRA regulations require the OCC, the Board, and the FDIC to examine and rate their
regulated institutions on how well they are meeting the credit needs of their communities,

151   Dodd-Frank Act, sec. 1094, 12 U.S.C. 2803, 2804.

152   See, e.g., Dodd-Frank Act, sec. 1094(3), 12 U.S.C. 2803(h)(1), (j)(1)-(3), (k)(1).

153   See, e.g., Dodd-Frank Act, sec. 1094(3), 12 U.S.C. 2803(b)(5)(D) and (J).

154Dodd-Frank Act, sec. 1094(3)(B); 12 U.S.C. 2803(h)(1)(E), adding to the protections for applicants’
privacy that are in HMDA sec. 304(j)(2)(B); 12 U.S.C. 2803(j)(2)(B).

155   12 U.S.C. 2901-2908.

156   12 CFR parts 25 and 195 (OCC), 228 (Board), and 345 (FDIC).



                                                         70
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 100 of 111



including low- and moderate-income neighborhoods. 157 To facilitate CRA examinations, the
agencies’ CRA regulations impose certain data collection and reporting obligations on DIs
subject to the CRA. The data collected and reported concern lending to small businesses and
small farms and community development loans. 158

HMDA and Regulation C play an important role in CRA examinations. Most prominently, CRA
rules require the agencies to consider the geographic distribution and borrower income levels of
large DIs’ home mortgage lending. Specifically, the CRA rules require a comparison of a large
DI’s home mortgage lending inside and outside its CRA assessment area and its home mortgage
lending to low-, moderate-, middle-, and upper-income individuals. 159 “Home mortgage loan”
for CRA purposes is defined with reference to Regulation C’s definitions of home improvement
loan, home purchase loan, and refinancing. 160 To facilitate CRA examinations, other regulators
require large DIs to report property location data for all applications and loans under HMDA,
even if they relate to property located outside an MSA or Metropolitan Division in which the DIs
have a home or branch office, or outside any MSA. 161

Because HMDA data are relied on in evaluating CRA-covered institutions’ performance under
the CRA, the Bureau is planning to coordinate any changes to Regulation C with the CRA
agencies to ensure that CRA regulations and Regulation C do not conflict. The Bureau is seeking
information on how any of the changes the Bureau is considering proposing as noted in this
document might impact CRA compliance.

C. TILA, RESPA (Regulation Z and Regulation X)
The Bureau has authority to issue regulations implementing other consumer protection laws
that apply to home mortgage lending. These include the Truth in Lending Act 162 (implemented
by Regulation Z 163) and the Real Estate Settlement Procedures Act 164 (Regulation X 165). The
Bureau is attempting, where possible, to align definitions and terms in Regulation C with those
in Regulation Z and Regulation X. However, where terms and requirements must be different in



157   See 12 CFR 228.21-29, 42.

158   12 CFR 228.12, 42-43.

15912 CFR 228.22(b)(2)(i), (3)(i). See also 60 FR 22172 (“The data are also necessary for the lending test
assessment criterion that evaluates the degree to which an institution’s lending is inside its assessment
area.”).

160   12 CFR 228.12(l).

161   12 CFR 1003.4(e).

162   15 U.S.C. 1601 et seq.

163   12 CFR part 1026.

164   12 U.S.C. 2601-2617.

165   12 CFR part 1024.



                                                    71
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 101 of 111



order to facilitate the different purposes of the statutes, the Bureau is planning to retain those
differences and is not considering proposing to align the definitions and terms. 166

Notably, the Bureau recently issued a final rule implementing the Dodd-Frank Act requirement
to integrate the disclosures under TILA and RESPA. 167 Some of the information collected as
part of HMDA is also included on the disclosures, and the GSEs are currently implementing loan
delivery data standards to collect this information. The Bureau is seeking comment on how the
proposals in this document might impact Regulation X and Regulation Z compliance.

D. ECOA/Regulation B
ECOA makes it illegal for a creditor to discriminate in any aspect of a credit transaction,
including home financing, against any applicant because of race, color, religion, national origin,
sex, marital status, age (if the applicant is old enough to enter into a contract), receipt of income
from any public assistance program, or the exercise in good faith of a right under the Consumer
Credit Protection Act. 168 The Bureau has certain oversight, enforcement, and supervisory
authority over ECOA requirements and has rulemaking authority under the statute.

ECOA’s implementing regulation, Regulation B, generally prohibits creditors from inquiring
about an applicant’s race, color, religion, national origin, or sex, with limited exceptions,
including when it is required by regulation such as by Regulation C. 169 Regulation B requires
creditors to request information about the race, ethnicity, sex, marital status, and age of
applicants for certain dwelling-secured loans and to retain that information for certain
periods. 170 Regulation B requires this data collection for credit primarily for the purchase or
refinancing of a dwelling occupied or to be occupied by the applicant as a principal residence,
where the extension of credit will be secured by the dwelling, and requires the data to be
maintained by the creditor for 25 months for monitoring purposes. 171 Unlike HMDA data,
ECOA monitoring data are not reported or disclosed to the public. Persons such as mortgage
brokers and loan correspondents who are otherwise prohibited from collecting demographic
data of an applicant are permitted to do so if the purpose of the collection of such information is
to provide it to a creditor that is covered by HMDA. 172

HMDA data are relied on in evaluating a creditor’s fair lending compliance under ECOA and the
Bureau is planning to ensure that any changes to Regulation C do not conflict with Regulation B.


166See Appendix A regarding the proposals under consideration regarding nonamortizing features and
points and fees, and a discussion of the definition of “application.”

167   78 FR 79730 (Dec. 31 , 2013).

168   15 U.S.C. 1691(a)(1).

169   12 CFR 1002.5(a), (b), 12 CFR part 1002, Supp. I, comment 5(a)-2.

170   12 CFR 1002.5(a)(2), 1002.12(b)(1)(i), 1002.13(a).

171   12 CFR 1002.12(b)(1)(i), 1002.13(a)(1).

172   12 CFR pt. 1002, Supp. I, comment 5(a)(2)-3.



                                                       72
         Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 102 of 111



The Bureau is seeking information on how any of the changes the Bureau is considering
proposing as noted in this document might impact ECOA compliance.

E. Regulation AB
The SEC’s Regulation AB 173 addresses the registration, disclosure, and reporting requirements
for asset-backed securities under the Securities Act of 1933 and the Securities Exchange Act of
1934. In April 2010, the SEC released a notice of proposed rulemaking announcing a plan to
reform its Regulation AB by collecting and publishing loan-level data for private mortgage-
backed security (MBS) issuances, including loan, borrower, originator, and performance
characteristics. 174 The proposed standard is based on an XML format and uses data definitions
developed by the SEC. The SEC re-released proposed revisions (Regulation AB II) in July 2011,
but has not yet released final revisions. 175

At this time, the Bureau is not considering proposing to align HMDA data standards with
Regulation AB standards for MBS issuances. Regulation AB data standards have not been
finalized, so the Bureau is unable to determine to what extent those standards may differ from
the Bureau’s proposals regarding HMDA.




173   17 CFR part 229, subpart 1100.

174 Asset-Back Securities Proposed Rule, 75 FR 23328 (May 3, 2010), available at

http://www.sec.gov/rules/proposed/2010/33-9117fr.pdf).

  Re-Proposal of Shelf Eligibility Conditions for Asset-Backed Securities, 76 FR 47948 (Aug. 5, 2011)
175

available at http://www.sec.gov/rules/proposed/2011/33-9244fr.pdf.



                                                   73
   Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 103 of 111




Appendix C: Dodd-Frank Amendments
        Dodd-Frank Wall Street Reform and Consumer Protection Act,
           Pub. L. 111-2013, 124 Stat. 1376 (approved July 21, 2010)

SEC. 1094. AMENDMENTS TO THE HOME MORTGAGE DISCLOSURE ACT
OF 1975.

    The Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.) is amended—
           (1) by striking “Board” each place that term appears, other than in sections 303,
    304(h), 305(b) (as amended by this section), and 307(a) (as amended by this section)
    and inserting “Bureau”.
           (2) in section 303 (12 U.S.C. 2802)—
                   (A) by redesignating paragraphs (1) through (6) as paragraphs (2) through
           (7), respectively; and
                   (B) by inserting before paragraph (2) the following:
           “(1) the term ‘Bureau’ means the Bureau of Consumer Financial Protection;”;
           (3) in section 304 (12 U.S.C. 2803)—
                   (A) in subsection (b)—
                           (i) in paragraph (4), by inserting “age,” before “and gender”;
                           (ii) in paragraph (3), by striking “and” at the end;
                           (iii) in paragraph (4), by striking the period at the end and
                   inserting a semicolon; and
                           (iv) by adding at the end the following:
           “(5) the number and dollar amount of mortgage loans grouped according to
    measurements of—
                   “(A) the total points and fees payable at origination in connection with the
           mortgage as determined by the Bureau, taking into account 15 U.S.C.
           1602(aa)(4);
                   “(B) the difference between the annual percentage rate associated with the
           loan and a benchmark rate or rates for all loans;
                   “(C) the term in months of any prepayment penalty or other fee or charge
           payable on repayment of some portion of principal or the entire principal in
           advance of scheduled payments; and
                   “(D) such other information as the Bureau may require; and
           “(6) the number and dollar amount of mortgage loans and completed
    applications grouped according to measurements of—
                   “(A) the value of the real property pledged or proposed to be pledged as
           collateral;
                   “(B) the actual or proposed term in months of any introductory period
           after which the rate of interest may change;
                   “(C) the presence of contractual terms or proposed contractual terms that
           would allow the mortgagor or applicant to make payments other than fully
           amortizing payments during any portion of the loan term;
                   “(D) the actual or proposed term in months of the mortgage loan;
                   “(E) the channel through which application was made, including retail,
           broker, and other relevant categories;
                   “(F) as the Bureau may determine to be appropriate, a unique identifier
           that identifies the loan originator as set forth in section 1503 of the S.A.F.E.
           Mortgage Licensing Act of 2008;


                                            74
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 104 of 111



               “(G) as the Bureau may determine to be appropriate, a universal loan
       identifier;
               “(H) as the Bureau may determine to be appropriate, the parcel number
       that corresponds to the real property pledged or proposed to be pledged as
       collateral;
               “(I) the credit score of mortgage applicants and mortgagors, in such form
       as the Bureau may prescribe; and
               “(J) such other information as the Bureau may require.”;
                (B) by striking subsection (h) and inserting the following:
       “(h) SUBMISSION TO AGENCIES.—
               “(1) IN GENERAL.—The data required to be disclosed under subsection
       (b) shall be submitted to the Bureau or to the appropriate agency for the
       institution reporting under this title, in accordance with rules prescribed by the
       Bureau. Notwithstanding the requirement of subsection (a)(2)(A) for disclosure
       by census tract, the Bureau, in consultation with other appropriate agencies
       described in paragraph (2) and, after notice and comment, shall develop
       regulations that—
                       “(A) prescribe the format for such disclosures, the method for
               submission of the data to the appropriate agency, and the procedures for
               disclosing the information to the public;
                       “(B) require the collection of data required to be disclosed under
               subsection (b) with respect to loans sold by each institution reporting
               under this title;
                       “(C) require disclosure of the class of the purchaser of such loans;
                       “(D) permit any reporting institution to submit in writing to the
               Bureau or to the appropriate agency such additional data or explanations
               as it deems relevant to the decision to originate or purchase mortgage
               loans; and
                       “(E) modify or require modification of itemized information, for
               the purpose of protecting the privacy interests of the mortgage applicants
               or mortgagors, that is or will be available to the public.
               “(2) OTHER APPROPRIATE AGENCIES.—The appropriate agencies
       described in this paragraph are—
                       “(A) the appropriate Federal banking agencies, as defined in
               section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)), with
               respect to the entities that are subject to the jurisdiction of each such
               agency, respectively;
                       “(B) the Federal Deposit Insurance Corporation for banks insured
               by the Federal Deposit Insurance Corporation (other than members of the
               Federal Reserve System), mutual savings banks, insured State branches of
               foreign banks, and any other depository institution described in section
               303(2)(A) which is not otherwise referred to in this paragraph;
                       “(C) the National Credit Union Administration Board with respect
               to credit unions; and
                       “(D) the Secretary of Housing and Urban Development with
               respect to other lending institutions not regulated by the agencies referred
               to in subparagraph (A) or (B).
               “(3) RULES FOR MODIFICATIONS UNDER PARAGRAPH (1).—
                       “(A) APPLICATION.—A modification under paragraph (1)(E) shall
               apply to information concerning—



                                        75
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 105 of 111



                                 “(i) credit score data described in subsection (b)(6)(I), in a
                        manner that is consistent with the purpose described in paragraph
                        (1)(E); and
                                 “(ii) age or any other category of data described in
                        paragraph (5) or (6) of subsection (b), as the Bureau determines to
                        be necessary to satisfy the purpose described in paragraph (1)(E),
                        and in a manner consistent with that purpose.
                        “(B) STANDARDS.—The Bureau shall prescribe standards for any
               modification under paragraph (1)(E) to effectuate the purposes of this
               title, in light of the privacy interests of mortgage applicants or
               mortgagors. Where necessary to protect the privacy interests of mortgage
               applicants or mortgagors, the Bureau shall provide for the disclosure of
               information described in subparagraph (A) in aggregate or other
               reasonably modified form, in order to effectuate the purposes of this
               title.”;
                        (C) in subsection (i), by striking “subsection (b)(4)” and inserting
               “subsections (b)(4), (b)(5), and (b)(6)”;
                        (D) in subsection (j)—
                                 (i) by striking paragraph (3) and inserting the following:
               “(3) CHANGE OF FORM NOT REQUIRED.—A depository institution
       meets the disclosure requirement of paragraph (1) if the institution provides the
       information required under such paragraph in such formats as the Bureau may
       require”; and
                        (ii) in paragraph (2)(A), by striking “in the format in which such
               information is maintained by the institution” and inserting “in such
               formats as the Bureau may require”;
                (E) in subsection (m), by striking paragraph (2) and inserting the
       following:
               “(2) FORM OF INFORMATION.—In complying with paragraph (1), a
       depository institution shall provide the person requesting the information with a
       copy of the information requested in such formats as the Bureau may require.”;
       and
                        (F) by adding at the end the following:
               “(n) TIMING OF CERTAIN DISCLOSURES.—The data required to be
       disclosed under subsection (b) shall be submitted to the Bureau or to the
       appropriate agency for any institution reporting under this title, in accordance
       with regulations prescribed by the Bureau. Institutions shall not be required to
       report new data under paragraph (5) or (6) of subsection (b) before the first
       January 1 that occurs after the end of the 9–month period beginning on the date
       on which regulations are issued by the Bureau in final form with respect to such
       disclosures.”;
               (4) In section 305 (12 U.S.C. 2804)—
                        (A) by striking subsection (b) and inserting the following:
               “(b) POWERS OF CERTAIN OTHER AGENCIES.—
                        “(1) IN GENERAL.—Subject to subtitle B of the Consumer
               Financial Protection Act of 2010, compliance with the requirements of
               this title shall be enforced—
                                 “(A) under section 8 of the Federal Deposit Insurance Act,
                        The appropriate Federal banking agency, as defined in section 3(q)
                        of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)), with
                        respect to—


                                         76
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 106 of 111



                                        “(i) any national bank or Federal savings
                                association, and any Federal branch or Federal agency of a
                                foreign bank;
                                        “(ii) any member bank of the Federal Reserve
                                System (other than a national bank), branch or agency of a
                                foreign bank (other than a Federal branch, Federal agency,
                                and insured State branch of a foreign bank), commercial
                                lending company owned or controlled by a foreign bank,
                                and any organization operating under section 25 or 25A of
                                the Federal Reserve Act; and
                                        “(iii) any bank or State savings association insured
                                by the Federal Deposit Insurance Corporation (other than
                                a member of the Federal Reserve System), any mutual
                                savings bank as, defined in section 3(f) of the Federal
                                Deposit Insurance Act (12 U.S.C. 1813(f)), any insured
                                State branch of a foreign bank, and any other depository
                                institution not referred to in this paragraph or
                                subparagraph (B) or (C);
                                “(B) under subtitle E of the Consumer Financial Protection
                        Act of 2010, by the Bureau, with respect to any person subject to
                        this subtitle;
                                “(C) under the Federal Credit Union Act, by the
                        Administrator of the National Credit Union Administration with
                        respect to any insured credit union; and
                                “(D) with respect to other lending institutions, by the
                        Secretary of Housing and Urban Development.
                        “(2) INCORPORATED DEFINITIONS.—The terms used in
                paragraph (1) that are not defined in this title or otherwise defined in
                section 3(s) of the Federal Deposit Insurance Act (12 U.S.C. 1813(s)) shall
                have the same meanings as in section 1(b) of the International Banking
                Act of 1978 (12 U.S.C. 3101).”; and
                                (B) by adding at the end the following:
                “(d) OVERALL ENFORCEMENT AUTHORITY OF THE BUREAU OF
       CONSUMER FINANCIAL PROTECTION.—Subject to subtitle B of the Consumer
       Financial Protection Act of 2010, enforcement of the requirements imposed
       under this title is committed to each of the agencies under subsection (b). To
       facilitate research, examinations, and enforcement, all data collected pursuant to
       section 304 shall be available to the entities listed under subsection (b). The
       Bureau may exercise its authorities under the Consumer Financial Protection Act
       of 2010 to exercise principal authority to examine and enforce compliance by any
       person with the requirements of this title.”;
                (5) in section 306 (12 U.S.C. 2805(b)), by striking subsection (b) and
       inserting the following:
                “(b) EXEMPTION AUTHORITY.—The Bureau may, by regulation, exempt
       from the requirements of this title any State–chartered depository institution
       within any State or subdivision thereof, if the agency determines that, under the
       law of such State or subdivision, that institution is subject to requirements that
       are substantially similar to those imposed under this title, and that such law
       contains adequate provisions for enforcement. Notwithstanding any other
       provision of this subsection, compliance with the requirements imposed under
       this subsection shall be enforced by the Office of the Comptroller of the Currency


                                        77
Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 107 of 111



       under section 8 of the Federal Deposit Insurance Act, in the case of national
       banks and Federal savings associations, the deposits of which are insured by the
       Federal Deposit Insurance Corporation.”; and
               (6) by striking section 307 (12 U.S.C. 2806) and inserting the following:
       “SEC. 307. COMPLIANCE IMPROVEMENT METHODS.
               “(a) IN GENERAL.—
                       “(1) CONSULTATION REQUIRED.—The Director of the Bureau of
               Consumer Financial Protection, with the assistance of the Secretary, the
               Director of the Bureau of the Census, the Board of Governors of the
               Federal Reserve System, the Federal Deposit Insurance Corporation, and
               such other persons as the Bureau deems appropriate, shall develop or
               assist in the improvement of, methods of matching addresses and census
               tracts to facilitate compliance by depository institutions in as economical
               a manner as possible with the requirements of this title.
                       “(2) AUTHORIZATION OF APPROPRIATIONS.—There are
               authorized to be appropriated, such sums as may be necessary to carry
               out this subsection.
                       “(3) CONTRACTING AUTHORITY.—The Director of the Bureau of
               Consumer Financial Protection is authorized to utilize, contract with, act
               through, or compensate any person or agency in order to carry out this
               subsection.
               “(b) RECOMMENDATIONS TO CONGRESS.—The Director of the Bureau
       of Consumer Financial Protection shall recommend to the Committee on
       Banking, Housing, and Urban Affairs of the Senate and the Committee on
       Financial Services of the House of Representatives, such additional legislation as
       the Director of the Bureau of Consumer Financial Protection deems appropriate
       to carry out the purpose of this title.”.




                                       78
   Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 108 of 111




Appendix D: List of Acronyms
API             Application Programming Interface
APOR            Average Prime Offer Rate
APR             Annual Percentage Rate
ARM             Adjustable Rate Mortgage
AUS             Automated Underwriting System
CLTV            Combined Loan-to-Value Ratio
CRA             Community Reinvestment Act
DES             Data Entry Software
DI              Depository Institution
DTI             Debt-to-Income Ratio
ECOA            Equal Credit Opportunity Act
FCRA            Fair Credit Reporting Act
FDIC            Federal Deposit Insurance Corporation
FFIEC           Federal Financial Institutions Examination Council
FHFA            Federal Housing Finance Agency
FI              Financial Institution
FIRREA          Financial Institutions Reform, Recovery, and Enforcement Act of 1989
GSEs            Government-Sponsored Enterprises (Fannie Mae and Freddie Mac)
HEL             Home Equity Loan
HELOC           Home Equity Line of Credit
HMDA            Home Mortgage Disclosure Act
HMDA RID        HMDA Respondent/Reporter ID
HMS             HMDA Management Software
HOEPA           Home Ownership and Equity Protection Act
HUD             Department of Housing and Urban Development
IDs             Identifiers
LAR             Loan/Application Register
LEI             Legal Entity Identifier
LOS             Loan Origination System
LTV             Loan-to-Value
MD              Metropolitan Division
MISMO           Mortgage Industry Standards Maintenance Organization
MSA             Metropolitan Statistical Area
NCUA            National Credit Union Administration
NMLS            Nationwide Mortgage Licensing System
Non-DI          Nondepository Institution
OCC             Office of the Comptroller of the Currency
PMI             Private Mortgage Insurance
QM              Qualified Mortgage
RESPA           Real Estate Settlement Procedures Act
SBA             Small Business Administration
SBREFA          Small Business Regulatory Enforcement Fairness Act
SEC             Securities and Exchange Commission
SER             Small Entity Representative
TILA            Truth in Lending Act
ULDD            Uniform Loan Delivery Dataset
URLA            Uniform Residential Loan Application



                                       79
     Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 109 of 111




Appendix E: Glossary
Annual, ongoing operational costs means the estimated yearly costs for complying with
the requirements of HMDA and Regulation C.

Application is defined by Regulation C, and means an oral or written request for a home
purchase loan, a home improvement loan, or a refinancing that is made in accordance with
procedures used by a FI for the type of credit requested. The term includes certain requests for
preapproval. 12 CFR 1003.2. Generally, this outline uses the term application to refer to a
HMDA-reportable transaction that did not result in an origination (loan), but would require
reporting on a HMDA Loan/Application Register.

Cost of Credit refers to the cost of a small entity obtaining credit.

Data Entry Software or DES means the free software provided on the FFIEC website that FIs
may use to submit their annual HMDA data. HMDA DES includes editing features to help verify
and analyze the accuracy of the data and creates a file that can be submitted in soft or hard copy.

Data Point means a single item of data collected and reported under HMDA/Regulation C for a
LAR record, such as action taken or loan amount. Often referred to as a variable or data
element in other contexts, data point is the terminology used by the Bureau in its HMDA
rulemaking process. Data points discussed in this Outline of Proposals Under Consideration
either relate to current Regulation C requirements, implementation of Dodd-Frank Act
requirements, or data needed to address information gaps.

Depository institution or DI means, generally, a financial institution that is a bank, savings
association, or credit union that is covered by Regulation C. See 12 CFR 1003.2.

Dodd-Frank Act or DFA means the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub. L. No. 111-203 (July 21, 2010), section 1094 of which significantly amended
HMDA.

Financial institution or FI means an institution (either a DI or a non-DI) that is covered by
Regulation C and required to report HMDA data. See 12 CFR 1003.2.

Fixed costs means the estimated annual, ongoing operational costs to maintain a system and
process for HMDA compliance.

GSE means government-sponsored enterprise, and, in these materials, specifically refers to
Fannie Mae and Freddie Mac. The requirements of the GSEs are a significant influence on the
mortgage industry, including their data standards for loan delivery (see ULDD).

HMDA means the Home Mortgage Disclosure Act of 1975 (as amended), 12 U.S.C. 2801–2810.
HMDA was amended by the Dodd-Frank Act, which transferred broad rulemaking authority for
HMDA to the Bureau and added additional requirements discussed in this outline. HMDA is
implemented by Regulation C.

HMDA Management Software or HMS means privately developed software that FIs may
use to collect, organize, manage, and submit their annual HMDA data.



                                                80
     Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 110 of 111



LAR means the HMDA Loan/Application Register. The LAR is a financial institution’s
electronic or paper register of the individual records for each application or loan and contains
the required data for each in the appropriate format. Instructions for completing the LAR are
provided in Appendix A to Regulation C.

Loan generally means a HMDA-reportable origination, which would include the Regulation C
definitions of “home purchase loan,” “home improvement loan,” and “refinancing.”

Loan Origination System or LOS means a private software application or system that an FI
uses to create new loans by defining and tracking the steps throughout the process, from
application to booking the loan onto the system of record.

MISMO means the Mortgage Industry Standards Maintenance Organization residential
mortgage data standards. These standards provide an XML architecture encompassing data
origination, secondary market, and servicing data for residential mortgages, and a data
dictionary to provide business definitions and corresponding architecture data element tag
names. One of the primary goals of the Bureau’s proposals under consideration is to align
HMDA data points with MISMO to the extent practicable (see ULDD).

Nondepository Institution or Non-DI means a financial institution that is a for-profit
mortgage lending institution other than a bank, savings association, or credit union that is
covered by Regulation C. See 12 CFR 1003.2.

One-time costs means the estimated costs to transition to revised HMDA requirements,
including the one-time costs of potentially upgrading processing systems; transition preparation
(planning meetings and research) by legal and compliance teams; and development of software
systems, training, and compliance procedures.

Record refers to an individual LAR entry regarding an application or loan. It is generally used
in this outline in discussions of cost or reporting processes.

Regulation C is the implementing regulation for HMDA and is codified in the Code of Federal
Regulations at title 12, part 1003 (12 CFR part 1003). The Bureau may include the proposals
under consideration discussed in this outline in a proposed rule through which the Bureau
would seek public comment on proposed amendments to Regulation C.

Small Business Regulatory Enforcement Fairness Act of 1996 or SBREFA,
Pub. L. No. 104-121 (Mar. 29, 1996), refers to the statute that establishes the Small Business
Review Panel process for certain Bureau, Environmental Protection Agency, and Occupational
Health and Safety Administration rulemakings.

Small Business Review Panel or Panel means a panel formed of representatives from the
Bureau, the Chief Counsel for Advocacy of the Small Business Administration, and the Office of
Management and Budget’s Office of Information and Regulatory Affairs. A Panel is convened in
accordance with SBREFA when a rule under development may have a significant economic
impact on a substantial number of small entities. The Panel for the Bureau’s HMDA rulemaking
will prepare a report of its recommendations after discussing with Small Entity Representatives
the Outline of Proposals Under Consideration.

Small Entity means a small business, small organization, or a small government as defined by
the Regulatory Flexibility Act. The size standards for determining a business as small vary by


                                                81
     Case 4:19-cv-02572-JSW Document 44-3 Filed 11/08/19 Page 111 of 111



industry and are established by the Small Business Administration. Small entities affected by
this rulemaking within the meaning of SBREFA include DIs with annual assets of $500 million
or less and non-DIs with annual revenues of $35.5 million or less.

Small Entity Representative or SER means a representatives of a small business who
participates in the SBREFA process to provide input on costs and benefits of the proposals
under consideration in a rulemaking.

System of Record or SoR means the location of the definitive data values and information
pertinent to processing and resolution of applications for mortgage products.

ULDD means the Uniform Loan Delivery Dataset, which is the common set of data elements
required by the GSEs for 1- to 4-family mortgage loans to be purchased by the GSEs. ULDD
standards are included in the MISMO data standards.




                                              82
